

Exhibit 10.1


TERM LOAN AGREEMENT
 
among
 
FRANKLIN STREET PROPERTIES CORP.
FSP HOLDINGS LLC
FSP INVESTMENTS LLC
FSP PROPERTY MANAGEMENT LLC
FSP PROTECTIVE TRS CORP.
FSP HILLVIEW CENTER LIMITED PARTNERSHIP
FSP MONTAGUE BUSINESS CENTER CORP.
FSP GREENWOOD PLAZA CORP.
FSP 380 INTERLOCKEN CORP.
FSP 390 INTERLOCKEN LLC
FSP BLUE LAGOON DRIVE LLC
FSP ONE OVERTON PARK LLC
FSP NORTHWEST POINT LLC
FSP RIVER CROSSING LLC
FSP BOLLMAN PLACE LIMITED PARTNERSHIP
FSP SOUTHFIELD CENTRE LIMITED PARTNERSHIP
FSP FOREST PARK IV NC LIMITED PARTNERSHIP
FSP PARK SENECA LIMITED PARTNERSHIP
FSP ADDISON CIRCLE LIMITED PARTNERSHIP
FSP COLLINS CROSSING LIMITED PARTNERSHIP
FSP ELDRIDGE GREEN LIMITED PARTNERSHIP
FSP LIBERTY PLAZA LIMITED PARTNERSHIP
FSP PARK TEN LIMITED PARTNERSHIP
FSP WILLOW BEND OFFICE CENTER LIMITED PARTNERSHIP
FSP INNSBROOK CORP.
FSP EAST BALTIMORE STREET LLC
FSP PARK TEN PHASE II LIMITED PARTNERSHIP
 
and
 
OTHER BORROWERS WHICH MAY BECOME
PARTIES TO THIS AGREEMENT
 
and
 
RBS CITIZENS, NATIONAL ASSOCIATION (“Agent”)
BANK OF AMERICA, N.A. (“Co-Agent”)
WACHOVIA BANK, NATIONAL ASSOCIATION
 
and
 
Other Lenders, if any, which may become parties to this Agreement (with
Citizens, BOA and Wachovia, the “Lenders”)
 
October 15, 2008

 
 
 
 

TABLE OF CONTENTS


1.
BACKGROUND
1
1.1
Definitions
1
1.2
Borrower
1
1.3
Use of Proceeds
1
1.4
Facility
1
1.5
Borrower Agent
2
     
2.
AGREEMENT TO MAKE LOAN
2
2.1
Agreement to Make Term Loan
2
2.2
Intentionally Omitted
2
2.3
Purpose of Loan
2
2.4
Requests for Advances
2
2.5
Interest Rate and Payment Terms
3
2.5.1
Borrower’s Options
4
2.5.2
Selection To Be Made
4
2.5.3
Notice
4
2.5.4
Hedging Contracts
4
2.5.5
Telephonic Notice
5
2.5.6
Limits On Options
5
2.5.7
Payment and Calculation of Interest
5
2.5.8
Principal
5
2.5.9
Prepayment
5
2.5.10
Maturity
6
2.5.11
Method of Payment; Date of Credit
6
2.5.12
Billings
6
2.5.13
Default Rate
6
2.5.14
Late Charges
6
2.5.15
Voluntary Prepayment of LIBOR Rate Loans
7
2.5.16
Make Whole Provision
8
2.6
Additional Provisions Related to Interest Rate Selection.
8
2.6.1
Increased Costs
8
2.6.2
Increased Capital Costs
9
2.6.3
Taxes
9
2.6.4
Libor Rate Lending Unlawful
10
2.6.5
Additional Libor Conditions
10
2.6.6
Variable Rate Advances
11
2.7
The Loan Account
11
2.8
Extension Rights
12
2.9
Basic Conditions for Each Extension Period
12
     
3.
THE NOTES
13
     
4.
FEES
13
     
5.
JOINDER DOCUMENTS
13


 
i
 
 



6.
CONDITIONS TO CLOSING
13
6.1
Loan Documents
13
6.2
Certified Copies of Organization Documents
13
6.3
Resolutions
13
6.4
Incumbency Certificate; Authorized Signers
14
6.5
Legal Opinions
14
6.6
Intentionally Deleted
14
6.7
Performance; No Default
14
6.8
Representations and Warranties
14
6.9
Proceedings and Documents
14
6.10
Waiver
14
     
7.
CONDITIONS TO ALL BORROWINGS
15
7.1
Representations True; No Event of Default
15
7.2
No Legal Impediment
15
7.3
Governmental Regulation
15
7.4
Proceedings and Documents
15
     
8.
REPRESENTATIONS, WARRANTIES AND COVENANTS
15
8.1
Organization; Authority, Etc
15
8.2
Title to Asset
16
8.3
Financial Statements
16
8.4
No Material Changes, Etc
17
8.5
Franchises, Patents, Copyrights, Etc
17
8.6
Litigation
17
8.7
No Materially Adverse Contracts, Etc
17
8.8
Compliance With Other Instruments, Laws, Etc
18
8.9
Tax Status
18
8.10
No Event of Default
18
8.11
Setoff, Etc
18
8.12
Certain Transactions
18
8.13
Subsidiaries
19
8.14
Intentionally Deleted
19
8.15
ERISA Plan
19
8.16
Solvency
19
8.17
The Unencumbered Pool Properties
19
8.18
No Broker or Finder
23
8.19
General
23
8.20
Representations, Warranties, Covenants and Agreements with Respect to the
Unencumbered Pool Properties
23
     
9.
AFFIRMATIVE COVENANTS OF THE BORROWER
23
9.1
Punctual Payment
23
9.2
Financial Statements, Certificates and Information
24
9.3
Insurance
25
9.4
Liens and Other Charges
25


 
ii
 
 



9.5
Inspection of Unencumbered Pool Properties and Books
25
9.6
Compliance with Laws, Contracts, Licenses, and Permits
26
9.7
Use of Proceeds
26
9.8
Publicity
26
9.9
Further Assurances
26
9.10
Notices
26
9.11
Other Affirmative Covenants
27
9.12
Control of Borrower
27
9.13
Wholly Owned Subsidiary
27
9.14
Maintenance of Borrower’s Properties
27
9.15
Acquisitions, Dispositions and Syndication of Borrower’s Assets
28
9.16
Business Activities
28
     
10.
NEGATIVE COVENANTS OF THE BORROWER
28
10.1
No Amendments, Terminations or Waivers
28
10.2
Restrictions on Indebtedness
28
10.3
Restrictions on Liens, Etc
29
10.4
Restrictions on Loans and Investments
29
10.5
Merger, Consolidation, Conversion, Business Operations, and Ownership and
Disposition of Assets
30
10.6
Sale and Leaseback
31
10.7
Distributions
31
10.8
Financial Covenants
31
10.9
Other Negative Covenants
32
     
11.
EVENTS OF DEFAULT AND REMEDIES
33
11.1
Events of Default
33
11.2
Termination of Advances and Acceleration
35
11.3
Other Remedies
36
11.4
Distribution of Proceeds
36
11.5
Power of Attorney
37
11.6
Waivers
37
     
12.
SETOFF
37
     
13.
EXPENSES
38
     
14.
INDEMNIFICATION
38
     
15.
LIABILITY OF THE AGENT AND THE LENDERS
39
     
16.
RIGHTS OF THIRD PARTIES
39
     
17.
SURVIVAL OF COVENANTS, ETC
40
     


 
iii
 
 



18.
THE AGENT AND THE LENDERS
40
18.1
Appointment of Agent
40
18.2
Administration of Loan by Agent
40
18.3
Delegation of Duties
41
18.4
Exculpatory Provisions
41
18.5
Reliance by Agent
42
18.6
Notice of Default
42
18.7
Lenders’ Credit Decisions
42
18.8
Agent’s Reimbursement and Indemnification
43
18.9
Agent in its Individual Capacity
43
18.10
Successor Agent
43
18.11
Duties in the Case of Enforcement
44
18.12
Respecting Loans and Payments
44
18.12.1
Procedures for Loans
44
18.12.2
Nature of Obligations of Lenders
45
18.12.3
Payments to Agent
45
18.12.4
Distribution of Liquidation Proceeds
45
18.12.5
Adjustments
46
18.12.6
Setoff
46
18.12.7
Distribution by Agent
47
18.13
Delinquent Lender
47
18.14
Holders
48
18.15
Assignment and Participation
48
18.15.1
Conditions to Assignment by Lenders
48
18.15.2
Certain Representations and Warranties, Limitations, Covenants
48
18.15.3
Register
50
18.15.4
New Notes
50
18.15.5
Participations
50
18.16
Disclosure
51
18.17
Miscellaneous Assignment Provisions
52
18.18
Amendment, Waiver, Consent, Etc
52
18.19
Deemed Consent or Approval
53
     
19.
NO ASSIGNMENT BY THE BORROWER
53
     
20.
RELATIONSHIP
53
     
21.
NOTICES
54
     
22.
GOVERNING LAW
56
     
23.
CONSENT TO JURISDICTION; WAIVERS
56
     
24.
PREFERENCES
56
     
25.
RULES OF INTERPRETATION
57
     


 
iv
 
 



26.
HEADINGS
58
     
27.
COUNTERPARTS
58
     
28.
ENTIRE AGREEMENT
58
     
29.
TIME OF THE ESSENCE
58
     
30.
SEVERABILITY
58
     
31.
CUSTOMER IDENTIFICATION - USA PATRIOT ACT NOTICE; OFAC AND BANK SECRECY ACT
58



 

 
v
 
 

EXHIBITS
 
Exhibit A – Joinder Agreement
 
Exhibit E – Assignment and Acceptance
 
Exhibit F – Lenders’ Commitment
 
Exhibit H - Unencumbered Pool Properties
 

 
vi
 
 

SCHEDULES
 


 
Schedule 1 - Definitions
 
Schedule 2 – List of Borrowers
 
Schedule 3 – Loan Request Form
 
Schedule 4 - Subsidiaries
 


 

 
vii
 
 


TERM LOAN AGREEMENT
 
This Term Loan Agreement (the “Loan Agreement”) is made as of the 15th day of
October, 2008, by and among FRANKLIN STREET PROPERTIES CORP. (“FSP”) with a
principal place of business at 401 Edgewater Place, Suite 200, Wakefield,
Massachusetts 01880-6210 and the Wholly Owned Subsidiaries that are listed on
Schedule 2 attached hereto (which Schedule 2 may be amended from time to time in
accordance with the terms hereof) (collectively, the “Borrower”) organized under
the laws of the states noted therein, and RBS CITIZENS, NATIONAL ASSOCIATION,
with a place of business at 28 State Street, Boston, Massachusetts 02109, BANK
OF AMERICA, N.A., WACHOVIA BANK, NATIONAL ASSOCIATION, and the other lending
institutions which may become parties to this Agreement pursuant to Section
18.15 hereof (the “Lenders”) and RBS CITIZENS, NATIONAL ASSOCIATION as agent for
itself and such other lending institutions (the “Agent”).
 
1.           BACKGROUND
 
1.1           Definitions.  This Agreement and other Loan Documents utilize
various defined terms which shall have the meanings set forth in Schedule 1
attached to this Agreement or, if separately defined elsewhere herein or in any
other Loan Documents, as set forth in such separate definitions.  Unless
otherwise specified in the Loan Documents, the definitions contained in this
Agreement shall supercede any inconsistent definitions contained in the Note or
any other Loan Document and in the event of any inconsistencies between this
Agreement, the Note or any other Loan Document, this Agreement shall control.
 
1.2           Borrower.  Each entity comprising the Borrower as of the date
hereof is as described on Schedule 2 and organized under the laws of the states
noted therein.  Schedule 2 shall be deemed updated (a) with respect to any
Acquisitions of individual properties by a Wholly Owned Subsidiary, to include
any such Wholly Owned Subsidiary at the time any such Wholly Owned Subsidiary
executes and delivers Joinder Documents to the Agent pursuant to Section 5
hereof, and (b) with respect to any disposition of individual properties by any
Wholly Owned Subsidiary, to exclude such Wholly Owned Subsidiary at the time
Borrower delivers the notice and certification described in Section 9.15 hereof.
 
1.3           Use of Proceeds.  Borrower has applied to Lenders to establish a
term facility in the maximum amount of $75,000,000.00, the proceeds of which are
to be used to reduce the Borrower’s outstanding balance under the Revolver Loan
and/or for property acquisitions.
 
1.4           Facility.  Subject to all of the terms, conditions and provisions
of this Loan Agreement, and of the agreements and instruments referred to
herein, each of the Lenders agree severally to establish the Loan up to a
maximum aggregate principal amount equal to such Lender’s Commitment and
Borrower agrees to accept and repay proceeds outstanding under the Loan.
 
1.5           Borrower Agent.  Each Borrower hereby appoints FSP as agent for
the Borrower to execute, on behalf of the Borrower, documents, instruments and
agreements in connection with the Loan, including, without limitation,
documents, instruments and agreements required for the administration of the
Loan, receiving Loan Advances and exercising interest rate selections and to
receive all notices required to be given to the Borrower under the Loan
Documents, and establishing, with RBS Citizens, National Association, on the
Borrower’s behalf, the various deposit accounts required by this Agreement and
the depositing therein and withdrawing therefrom by FSP of amounts from time to
time in accordance with the terms and conditions of the Loan Documents.  Each
Borrower shall be jointly and severally obligated under the Loan and shall be
bound by all actions taken by FSP in connection with the Loan.  Any Loan
received by FSP shall be deemed to have been received by each Borrower.
 

 
1
 
 

2.           AGREEMENT TO MAKE LOAN
 
2.1           Agreement to Make Term Loan.  Subject to the terms and conditions
of this Agreement and relying upon the representations and warranties contained
in this Agreement and the other Loan Documents, each of the Lenders agree to
lend to the Borrower up to a maximum aggregate principal amount equal to such
Lender’s Commitment and the Borrower may borrow on the Closing Date the Loan
Amount in its entirety; however, any Advances of proceeds of the Loan shall be
made by the Lenders pro rata, in accordance with each Lender’s Commitment
Percentage.  Each request for an Advance of the Loan hereunder shall constitute
a representation and warranty by the Borrower that the conditions set forth in
§§7 and 8 have been satisfied on the date of such request unless, and only to
the extent that, any such representation and warranty relates specifically and
only to an earlier date in time.  Any amounts repaid by the Borrower may not be
reborrowed, and there can be no repayments for the first year of the Loan.
 
2.2           Intentionally Omitted
 
2.3           Purpose of Loan.  The Loan shall be used by the Borrower for the
following purposes:  pay down the Revolver Loan and/or for property
acquisitions.
 
2.4           Requests for Advances.
 
 
(a)
The Borrower shall give to the Agent written notice in the form of Schedule 3
hereto (or telephonic notice confirmed in writing in the form of Schedule 3
hereto) of each Advance requested hereunder (a “Loan Request”) in accordance
with the interest rate selection requirements set forth in Section 2.5.3.  Each
such Loan Request shall specify (i) the principal amount of the Advance
requested, (ii) the intended use of the proceeds of such Advance; and (iii) the
proposed Drawdown Date of such Advance.  The Borrower agrees to accept the
Advance requested from the Agent on the proposed Drawdown Date.  Each Advance
shall be a minimum aggregate amount of $1,000,000.00 or an integral multiple of
$100,000 in excess thereof.

 
 
(b)
In the event that the Borrower shall receive Advance(s) in excess of the Loan
Amount the Borrower shall immediately repay the Loan by an amount sufficient to
reduce the outstanding principal balance to equal or less than the Loan Amount.

 
 
(c)
The Agent and the Lenders may rely on any request for an Advance or financial
accommodation which the Agent and the Lenders, reasonably and in good faith,
believes to have been made by a person duly authorized to act on behalf of the
Borrower and may decline to make any such requested Advance or to provide any
such financial accommodation pending the Agent and the Lenders’ being furnished
with such documentation concerning that person’s authority to act as may be
satisfactory to the Agent and the Lenders.

 

 
2
 
 

 
(d)
A request by the Borrower for any Advance shall be irrevocable and shall
constitute certification by the Borrower that as of the date of such request,
each of the following is true and correct:

 
 
(i)
There has been no material adverse change in the Borrower’s financial condition
from the most recent financial information furnished the Lenders pursuant to
this Agreement;

 
 
(ii)
The Borrower is in compliance with, and has not breached any of, its covenants
contained in this Agreement;

 
 
(iii)
Each representation which is made herein or in any of the Loan Documents is then
true and complete as of and as if made on the date of such request unless such
representation relates specifically and only to an earlier date in time; and

 
 
(iv)
No event has occurred nor failed to occur which occurrence or failure is, or
with the passage of time or giving of notice (or both) would constitute an Event
of Default (as described herein), whether or not the Agent and the Lenders has
exercised any of its rights upon such occurrence or failure.

 
 
(e)
The Borrower shall immediately become indebted to the Lenders for the amount of
each Advance when such Advance is made for or on behalf of the Borrower.

 
2.5           Interest Rate and Payment Terms.  The Loan shall be payable as to
interest and principal in accordance with the provisions of this Agreement and
the Note.  This Agreement also provides for interest at a Default Rate, Late
Charges and prepayment rights and fees.  All payments for the account of Lenders
shall be applied to the respective accounts of the Lenders in accordance with
each Lender’s Commitment Percentage of the Loan.  The Agent will disburse such
payments to the Lenders on the date of receipt thereof if received prior to
10:00 a.m. on such date and, if not, on the next Business Day.  Any and all
interest rate selection and conversion provisions in this Agreement are to be
administered by the Agent and to be allocated on a pro rata basis to the Note
held by each Lender based upon such Lender’s Commitment Percentage.
 
2.5.1                 Borrower’s Options.  Principal amounts outstanding under
the Loan shall bear interest at the following rates, at Borrower’s selection,
subject to the conditions and limitations provided for in this Agreement:  (i)
Variable Rate or (ii) Adjusted Libor Rate.
 
2.5.2                 Selection To Be Made.  Borrower shall select and
thereafter may change the selection of, the applicable interest rate, from the
alternatives otherwise provided for in this Agreement, by giving Agent a Notice
of Rate Selection: (i) prior to the Loan, (ii) prior to the end of each Interest
Period applicable to a Libor Advance, or (iii) on any Business Day on which
Borrower desires to convert an outstanding Variable Rate Advance to a Libor
Advance.
 

 
3
 
 

2.5.3                 Notice.  A “Notice of Rate Selection” shall be a written
notice, given by cable, tested telex, telecopier (with authorized signature), or
by telephone if immediately confirmed by such a written notice, from an
authorized representative of Borrower which: (i) is irrevocable; (ii) is
received by Agent not later than 10:00 o’clock A.M. Eastern Time: (a) if an
Adjusted Libor Rate is selected, at least three (3) Business Days but not more
than five (5) Business Days prior to the requested Drawdown Date or the end of
the current Interest Period to which such selection is to apply or (b) if a
Variable Rate is selected, on the day on which such Loan is funded; (iii) as to
each selected interest rate option, sets forth the aggregate principal amount(s)
to which such interest rate option(s) shall apply and the Interest Period(s)
applicable to each Libor Advance; provided, however, that no portion of the
outstanding principal amount of any LIBOR Advances may be converted to, or
continued as, LIBOR Advances when any Event of Default has occurred and is
continuing, and no portion of the outstanding principal amount of any LIBOR
Advances may be converted to LIBOR Advances of a different duration if such
LIBOR Advances relate to any Hedging Obligations.  In the absence of delivery of
a continuation/conversion notice with respect to any LIBOR Advances at least
three Business Days before the last day of the then current Interest Period with
respect thereto, such LIBOR Rate Loan shall, on such last day, automatically
convert to a loan that accrues interest by reference to the LIBOR Rate Loans for
a thirty (30) day period.
 
2.5.4                 Hedging Contracts.  The Borrower shall enter into a
Hedging Contract for the initial three (3) year term of the Loan.  If the
Extended Term is exercised by the Borrower, the Borrower may, at its discretion,
enter into one or more Hedging Contracts for either or both Extension Periods.
 
2.5.5                 Telephonic Notice.  Without any way limiting Borrower’s
obligation to confirm in writing any telephonic notice, Agent may act without
liability upon the basis of telephonic notice believed by Agent in good faith to
be from Borrower prior to receipt of written confirmation.  In each case
Borrower hereby waives the right to dispute Agent’s record of the terms of such
telephonic Notice of Rate Selection in the absence of manifest error.
 
2.5.6                 Limits On Options.  One Selection Per Month.  Each Libor
Advance shall be in a minimum amount of $1,000,000.  At no time shall there be
outstanding a total of more than five (5) Libor Advances combined at any
time.  If Borrower shall make more than one (1) Libor Rate Loan interest rate
selection in any thirty (30) day period, excluding conversions of outstanding
advances made at the end of an applicable Interest Period of any previously
outstanding Libor Advance, Agent may impose and Borrower shall pay a reasonable
processing fee for each such additional selection.  This limitation on interest
rate selection shall not limit the number of Advances which may be requested by
the Borrower in any thirty (30) day period.
 
2.5.7                 Payment and Calculation of Interest.  All interest shall
be:  (a) Payable in arrears commencing November 1, 2008 and on the last day of
each Libor Interest Period thereafter until the principal together with all
interest and other charges payable with respect to the Loan shall be fully paid;
and (b) calculated on the basis of a 360 day year and the actual number of days
elapsed.  Each change in the Prime Rate shall simultaneously change the Variable
Rate payable under this Agreement.  Interest at the Adjusted Libor Rate shall be
computed from and including the first day of the applicable Interest Period to,
but excluding, the last day thereof.
 

 
4
 
 

2.5.8                 Principal.  Commencing on the date that is the end of the
Libor Interest Period immediately following the second year anniversary of the
date of this Agreement, and continuing on the same day of each calendar month
thereafter, the Borrower shall make monthly payments of principal following  a
loan amortization payment schedule over 30 years.  The entire principal balance
shall be due and payable in full at the Maturity Date.
 
2.5.9                 Prepayment.  The Loan may not be prepaid during the first
year of the Loan.  Thereafter, the Loan or any portion thereof may be prepaid in
full or in part at any time upon three (3) Business Days, prior written notice
to Agent without premium or penalty with respect to Variable Rate Advances and,
with respect to Libor Advances subject to a Make-Whole Provision and upon
payment of a LIBOR Rate Loan Prepayment Fee, if applicable.  Any partial
prepayment of principal shall first be applied in accordance with the terms
hereof.
 
2.5.10                 Maturity.  On the Maturity Date all accrued interest,
principal and other charges due with respect to the Loan shall be due and
payable in full and the principal balance and such other charges, but not unpaid
interest, shall continue to bear interest at the Default Rate until so paid.
 
2.5.11                 Method of Payment; Date of Credit.  All payments of
interest, principal and fees shall be made in lawful money of the United States
in immediately available funds, without counterclaim or set off and free and
clear, and without any deduction or withholding for, any taxes or other payments
(a) by direct charge to an account of Borrower maintained with Agent (or the
then holder of the Loan), or (b) by wire transfer to Agent or (c) to such other
bank or address as the Agent may designate in a written notice to
Borrower.  Payments shall be credited on the Business Day on which immediately
available funds are received prior to 10:00 o’clock A.M. Eastern Time; payments
received after ten o’clock A.M. Eastern Time shall be credited to the Loan on
the next Business Day, payments which are by check, which Agent may at its
option accept or reject, or which are not in the form of immediately available
funds shall not be credited to the Loan until such funds become immediately
available to Agent, and, with respect to payments by check, such credit shall be
provisional until the item is finally paid by the payer bank.
 
2.5.12                 Billings.  Agent may submit monthly billings reflecting
payments due; however, any changes in the interest rate which occur between the
date of billing and the due date may be reflected in the billing for a
subsequent month. Neither the failure of Agent to submit a billing nor any error
in any such billing shall excuse Borrower from the obligation to make full
payment of all Borrower’s payment obligations when due.
 
2.5.13                 Default Rate.  Agent shall have the option of imposing,
and Borrower shall pay upon billing therefor, an interest rate which is four
percent (4%) per annum above the Variable Rate (“Default Rate”):  (a) following
any Event of Default, unless and until the Event of Default is cured or waived
by Agent; and (b) after the Maturity Date.  Borrower’s right to select pricing
options shall cease upon the occurrence and during the continuance of an Event
of Default.
 
2.5.14                 Late Charges.  Borrower shall pay, upon billing therefor,
a “Late Charge” equal to five percent (5%) of the amount of any payment of
principal, other than principal due at Maturity, interest, or both, which is not
paid within ten (10) days of the due date thereof.  Late charges are:  (a)
payable in addition to, and not in limitation of, the Default Rate, (b) intended
to compensate Agent and the Lenders for administrative and processing costs
incident to late payments, (c) are not interest, and (d) shall not be subject to
refund or rebate or credited against any other amount due.
 

 
5
 
 

2.5.15                 Voluntary Prepayment of LIBOR Rate Loans.  LIBOR Advances
may be prepaid upon the terms and conditions set forth herein.  For LIBOR
Advances in connection with which the Borrower has or may incur Hedging
Obligations, additional obligations may be associated with prepayment, in
accordance with the terms and conditions of the applicable Hedging
Contracts.   The Borrower shall give the Agent, no later than 10:00 a.m., New
York City time, at least three (3) Business Days notice of any proposed
prepayment of any LIBOR Advances, specifying the proposed date of payment of
such LIBOR Advances, and the principal amount to be paid.  Each partial
prepayment of the principal amount of LIBOR Advances shall be in an integral
multiple of $100,000.00 and accompanied by the payment of all charges
outstanding on such LIBOR Advances and of all accrued interest on the principal
repaid to the date of payment.  Borrower acknowledges that prepayment or
acceleration of a LIBOR Advance during an Interest Period shall result in the
Lender incurring additional costs, expenses and/or liabilities and that it is
extremely difficult and impractical to ascertain the extent of such costs,
expenses and/or liabilities.  Therefore, all full or partial prepayments of
LIBOR Advances shall be accompanied by, and the Borrower hereby promises to pay,
on each date a LIBOR Advance is prepaid or the date all sums payable hereunder
become due and payable prior to their stated maturity, by acceleration or
otherwise, in addition to all other sums then owing, an amount (“LIBOR Rate Loan
Prepayment Fee”) determined by the Agent pursuant to the following formula:
 
 
(a)
the then current rate for United States Treasury securities (bills on a
discounted basis shall be converted to a bond equivalent) with a maturity date
closest to the end of the Interest Period as to which prepayment is made,
subtracted from

 
 
(b)
the Adjusted Libor Rate applicable to the Libor Advance being prepaid.

 
If the result of this calculation is zero or a negative number, then there shall
be no LIBOR Rate Loan Prepayment Fee.  If the result of this calculation is a
positive number, then the resulting percentage shall be multiplied by:
 
 
(c)
the amount of the Libor Advance being prepaid.

 
The resulting amount shall be divided by:
 
 
(d)
360

 
and multiplied by:
 
 
(e)
the number of days remaining in the Interest Period as to which the prepayment
is being made.

 
Said amount shall be reduced to present value calculated by using the referenced
United States Treasury securities rate and the number of days remaining on the
Interest Period for the Libor Advance being prepaid.
 

 
6
 
 

The resulting amount of these calculations shall be the LIBOR Advance Prepayment
Fee.
 
2.5.16                 Make Whole Provision.  In addition to the LIBOR Rate Loan
Prepayment Fee, the Borrower agrees to reimburse the Lenders (without
duplication) for any increase in the cost to the Lenders, or reduction in the
amount of any sum receivable by the Lenders, in respect, or as a result of:
 
 
(a)
any conversion or repayment or prepayment of the principal amount of any Libor
Advances on a date other than the scheduled last day of the Interest Period
applicable thereto, whether voluntary or otherwise;

 
 
(b)
any loans not being made as Libor Advances in accordance with the borrowing
request thereof;

 
 
(c)
any Libor Advances not being continued as, or converted into, LIBOR Advances in
accordance with the continuation/conversion notice thereof, or

 
 
(d)
without duplication of any costs incurred by the Borrower under any Hedging
Contracts, any costs associated with marking to market any Hedging Obligations
that (in the reasonable determination of the Agent unless another method of
calculating costs is otherwise specified pursuant to the terms of any Hedging
Contracts) are required to be terminated as a result of any conversion,
repayment or prepayment of the principal amount of any LIBOR Advances on a date
other than the scheduled last day of the Interest Period applicable thereto,
whether voluntary or otherwise;

 
The Agent shall promptly notify the Borrower in writing of the occurrence of any
such event, such notice to state, in reasonable detail, the reasons therefore
and the additional amount required fully to compensate the Agent for such
increased cost or reduced amount.  Such additional amounts shall be payable by
the Borrower to the Agent within five Business Days of its receipt of such
notice, and such notice shall, in the absence of manifest error, be conclusive
and binding on the Borrower.  The Borrower understands, agrees and acknowledges
the following: (i) the Agent does not have any obligation to purchase, sell
and/or match funds in connection with the use of LIBOR Rate as a basis for
calculating the rate of interest on a LIBOR Advance, (ii) the LIBOR Rate may be
used merely as a reference in determining such rate, and (iii) the Borrower has
accepted the LIBOR Rate as a reasonable and fair basis for calculating such
rate, the LIBOR Rate Prepayment Fee, and other funding losses incurred by the
Lenders.  Borrower further agrees to pay the LIBOR Rate Prepayment Fee and other
funding losses, if any, whether or not the Lenders elect to purchase, sell
and/or match funds.
 
2.6           Additional Provisions Related to Interest Rate Selection.
 
2.6.1                 Increased Costs.   If on or after the date hereof the
adoption of any applicable law, rule or regulation or guideline (whether or not
having the force of law), or any change therein, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by the Lenders with any request or directive (whether or
not having the force of law) of any such authority, central bank or comparable
agency:
 

 
7
 
 

 
(a)
shall subject the Lenders to any tax, duty or other charge with respect to its
LIBOR Advances or its obligation to make LIBOR Advances, or shall change the
basis of taxation of payments to the Lenders of the principal of or interest on
its LIBOR Advances or any other amounts due under this agreement in respect of
its LIBOR Advances or its obligation to make LIBOR Advances (except for the
introduction of, or change in the rate of, tax on the overall net income of the
Lenders or franchise taxes, imposed by the jurisdiction (or any political
subdivision or taxing authority thereof) under the laws of which the Lenders are
organized or in which the Lenders’ principal executive offices are located); or

 
 
(b)
shall impose, modify or deem applicable any reserve, special deposit or similar
requirement (including, without limitation, any such requirement imposed by the
Board of Governors of the Federal Reserve System of the United States) against
assets of, deposits with or for the account of, or credit extended by, the
Lenders or shall impose on the Lenders or on the London interbank market any
other condition affecting its LIBOR Advances or its obligation to make LIBOR
Advances;

 
and the result of any of the foregoing is to increase the cost to the Lenders of
making or maintaining any LIBOR Advances, or to reduce the amount of any sum
received or receivable by the Lenders under this Agreement with respect thereto,
by an amount reasonably deemed by the Lenders to be material, then, within 15
days after written demand by the Agent (which demand shall specify in detail the
reasons for same), the Borrower shall pay to the Lenders such additional amount
or amounts as will compensate the Lenders for such increased cost or reduction.
 
2.6.2                 Increased Capital Costs.  If any change in, or the
introduction, adoption, effectiveness, interpretation, reinterpretation or
phase-in of, any law or regulation, directive, guideline, decision or request
(whether or not having the force of law) of any court, central bank, regulator
or other governmental authority affects the amount of capital required or
expected to be maintained by the Lender, and a Lender determines that the rate
of return on capital as a consequence of its commitments or the loans made by
the Lender is reduced to a level below that which the Lender could have achieved
but for the occurrence of any such circumstance, then, in any such case upon
written notice from time to time by the Lender to the Borrower, the Borrower
shall promptly pay directly to the Lender additional amounts sufficient to
compensate for such reduction in rate of return.  A statement of the Lenders as
to any such additional amount or amounts (including calculations thereof in
reasonable detail) shall, in the absence of manifest error, be conclusive and
binding on the Borrower.  In determining such amount, the Lender may use any
method of averaging and attribution that it shall deem applicable.
 
2.6.3                 Taxes.  All payments by the Borrower of principal of, and
interest on, the LIBOR Advances and all other amounts payable hereunder shall be
made free and clear of and without deduction for any present or future income,
excise, stamp taxes and other taxes, fees, duties, withholdings or other charges
of any nature whatsoever imposed by any taxing authority, but excluding
franchise taxes and taxes imposed on or measured by the Lender’s net income or
receipts (such non-excluded items being called “Taxes”).  In the event that any
withholding or deduction from any payment to be made by the Borrower hereunder
is required in respect of any Taxes pursuant to any applicable law, rule or
regulation, then the Borrower will
 

 
8
 
 

 
(a)
pay directly to the relevant authority the full amount required to be so
withheld or deducted;

 
 
(b)
promptly forward to the Lender an official receipt or other documentation
reasonably satisfactory to the Lender evidencing such payment to such authority;
and

 
 
(c)
pay to the Lender such additional amount or amounts as is necessary to ensure
that the net amount actually received by the Lender will equal the full amount
the Lender would have received had no such withholding or deduction been
required.

 
Moreover, if any Taxes are directly asserted against the Lender with respect to
any payment received by the Lender hereunder, the Lender may pay such Taxes and
the Borrower will promptly pay such additional amount (including any penalties,
interest or expenses) as is necessary in order that the net amount received by
the Lender after the payment of such Taxes (including any Taxes on such
additional amount) shall equal the amount the Lender would have received had not
such Taxes been asserted.
 
If the Borrower fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to the Lender the required receipts or other
required documentary evidence, the Borrower shall indemnify the Lender for any
incremental Taxes, interest or penalties that may become payable by the Lender
as a result of any such failure.
 
2.6.4                 Libor Rate Lending Unlawful.   If the Agent shall
determine (which determination shall, upon notice thereof to the Borrower be
conclusive and binding on the Borrower) that the introduction of or any change
in or in the interpretation of any law, rule, regulation or guideline, (whether
or not having the force of law) makes it unlawful, or any central bank or other
governmental authority asserts that it is unlawful, for the Lenders to make,
continue or maintain any Libor Advance as, or to convert any loan into, a Libor
Advance of a certain duration, the obligations of the Lenders to make, continue,
maintain or convert into any such Libor Advances shall, upon such determination,
forthwith be suspended until the Agent shall notify the Borrower that the
circumstances causing such suspension no longer exist, and all Libor Advances of
such type shall automatically convert into Variable Rate Loans at the end of the
then current Interest Periods with respect thereto or sooner, if required by
such law or assertion.
 
2.6.5                 Additional Libor Conditions.  The selection by Borrower of
an Adjusted Libor Rate and the maintenance of the Loan at such rate shall be
subject to the following additional terms and conditions:
 
 
(i)
Substitute Rate.  If the Agent shall have determined that

 
(a)           US dollar deposits in the relevant amount and for the relevant
Interest Period are not available to the Agent in the London interbank market;
 

 
9
 
 
 
(b)           by reason of circumstances affecting the Agent in the London
interbank, adequate means do not exist for ascertaining the Libor Rate
applicable hereunder to Libor Advances of any duration, or
 
(c)           Libor no longer adequately reflects the Lender’s cost of funding
loans,
 
then, upon notice from the Agent to the Borrower, the obligations of the Lenders
under Section 2.5 to make or continue any loans as, or to convert any loans
into, Libor Advances of such duration shall forthwith be suspended until the
Agent shall notify the Borrower that the circumstances causing such suspension
no longer exist.
 
2.6.6        Variable Rate Advances.  Each Variable Rate Advance shall continue
as a Variable Rate Advance until the Maturity Date of the Loan, unless sooner
converted, in whole or in part, to a Libor Advance, subject to the limitations
and conditions set forth in this Agreement.
 
2.7           The Loan Account.
 
 
(a)
An account (the “Loan Account”) shall be opened on the books of the Agent, in
which Loan Account a record may be kept of all Advances made by the Lenders to
the Borrower under or pursuant to this Agreement and of all payments thereon.

 
 
(b)
The Agent may also keep a record (either in the Loan Account or elsewhere, as
the Agent may from time to time elect) of all interest, fees, service charges,
costs, expenses, and other debits owed the Agent and/or the Lenders on account
of the Obligations and of all credits against such amounts so owed.

 
 
(c)
All credits against the Obligations shall be conditional upon final payment to
the Lender of the items giving rise to such credits.  The amount of any item
credited against the Obligations which is charged back against the Lender for
any reason or is not so paid shall be an Obligation and shall be added to the
Loan Account, whether or not the item so charged back or not so paid is
returned.

 
 
(d)
Except as otherwise provided herein, all fees, service charges, costs, and
expenses for which the Borrower is obligated hereunder are payable thirty (30)
days after the invoice date.  The Lenders, without the request of the Borrower,
may make an advance of any interest, fee, service charge, or other payment to
which the Agent and/or the Lenders are entitled from the Borrower pursuant
hereto and may charge the same to the Loan Account notwithstanding that such
amount so advanced may result in the Loan Amount being exceeded.  Such action on
the part of the Lenders shall not constitute a waiver of the Lenders’ rights
under Section 2.4(b), above.  Any amount which is added to the principal balance
of the Loan Account as provided in this subsection shall bear interest at the
interest rate applicable from time to time to the unpaid principal balance of
the Loan Account.

 
 
(e)
Any statement rendered by the Agent to the Borrower concerning the Obligations
shall be considered correct and accepted by the Borrower and shall be
conclusively binding upon the Borrower unless the Borrower provides the Agent
with written objection thereto within thirty (30) days from the mailing of such
statement, which written objection shall indicate, with particularity, the
reason for such objection.  The Loan Account and the Agent’s books and records
concerning the loan arrangement contemplated herein and the Obligations shall be
prima facie evidence of the items described therein.

 

 
10
 
 

2.8           Extension Rights.  Agent and Lenders shall grant a request by
Borrower to extend the Initial Maturity Date of the Note for two (2) successive
one (1) year periods (each an “Extended Maturity”) until October 15, 2012 (the
“First Extension Period”) and until October 15, 2013 (the “Second Extension
Period”) each extension period (the “Extension Period”), upon and subject to the
following terms and conditions:
 
2.9           Basic Conditions for Each Extension Period.  Unless otherwise
agreed by Agent in writing:
 
 
(a)
Borrower shall request each such extension, if at all, by written notice to
Agent at least ninety (90) days prior to the next applicable Maturity
Date.  Such notice may be revoked by Borrower prior to the then existing
Maturity Date; provided, however, Borrower shall be obligated to reimburse Agent
for any expenses incurred to date.

 
 
(b)
All applicable regulatory requirements applicable to Lenders, including
appraisal requirements, shall have been satisfied with respect to the extension
and any costs associated therewith paid by Borrower.

 
 
(c)
With respect to the Second Extension Period only, the extension to the First
Extension Period shall have been satisfactorily exercised.

 
 
(d)
There shall be no Default or Event of Default then existing.

 
 
(e)
Not later than the Maturity Date, (A) the extension shall have been documented
to Agent’s reasonable satisfaction; and (B) Borrower shall have paid to Agent a
non-refundable extension fee as provided in the Fee Letter.

 
3.           THE NOTES.  The obligation of the Borrower to pay the Loan Amount
or, if less, the aggregate unpaid principal amount of all Advances made by the
Lenders hereunder plus accrued interest thereon, shall be evidenced by Notes and
payable in accordance therewith.  In the event any of the Notes are lost,
destroyed or mutilated at any time prior to payment in full of the indebtedness
evidenced thereby, the Borrower shall execute and deliver to the applicable
Lender a new note substantially in the form of the Note and the applicable
Lender shall execute and deliver to Borrower an affidavit and indemnification
reasonably acceptable to Borrower with respect to such lost Note.
 
4.           FEES.   The Borrower agrees to pay to the Agent on behalf of the
Lenders such fees as agreed to by and between the Agent and the Borrower in the
Fee Letter.
 
5.           JOINDER DOCUMENTS.  At the time of an Acquisition by a Wholly Owned
Subsidiary, such Wholly Owned Subsidiary which has become an owner of a Property
in connection with such Acquisition shall execute the Joinder Documents so as to
become a Borrower under this Agreement and shall be added as a maker under the
Note.  Upon the execution of such Joinder Documents, such entities shall be
considered a “Borrower” and subject to all of the terms and conditions hereof,
and shall continue to be a “Borrower” hereunder except as provided in clause (b)
of Section 1.2 hereof.
 

 
11
 
 

6.           CONDITIONS TO CLOSING.  The obligation of the Lenders to make the
initial Loan shall be subject to the satisfaction of the following conditions
precedent on or before the Closing Date.
 
6.1           Loan Documents.  Each of the Loan Documents and the Intercreditor
Agreement shall have been duly executed and delivered by the respective parties
thereto.  Each of the Loan Documents and the Intercreditor Agreement shall be in
full force and effect and shall be in form and substance satisfactory to the
Lenders.
 
6.2           Certified Copies of Organization Documents.  The Agent shall have
received from the Borrower a certified copy of its Organization Documents as in
effect on such date of certification, such Organizational Documents to be in
form and substance reasonably satisfactory to the Lenders.
 
6.3           Resolutions.  All action necessary for the valid execution,
delivery and performance by the Borrower of this Agreement and the other Loan
Documents to which it is or is to become a party shall have been duly and
effectively taken, and evidence thereof satisfactory to the Lenders shall have
been provided to the Lenders.  The Agent shall have received from each such
Person true copies of the resolutions authorizing the transactions described
herein, each certified as of a recent date to be true and complete.
 
6.4           Incumbency Certificate; Authorized Signers.  The Agent shall have
received from the Borrower an incumbency certificate, dated as of the Closing
Date, giving the name and bearing a specimen signature of each individual who
shall be authorized:  (a) to sign, in the name and on behalf of such Person each
of the Loan Documents to which such Person is or is to become a party; and (b)
to give notices and to take other action on its behalf under the Loan Documents.
 
6.5           Legal Opinions.  The Lenders shall have received a favorable
opinion or opinions in form and substance satisfactory to the Agent and the
Agent’s counsel, addressed to the Agent and the Lenders and dated as of the
Closing Date, from counsel to the Borrower acceptable to the Agent, as to such
matters as the Lender shall reasonably request, including, without limitation,
the due execution and authorization of all Loan Documents and the enforceability
of this Agreement and the Notes.
 
6.6           Intentionally Deleted.
 
6.7           Performance; No Default.  The Borrower shall have performed and
complied with all terms and conditions herein required to be performed or
complied with by it or there shall exist no Default or Event of Default.
 
6.8           Representations and Warranties.  Without limiting the provisions
set forth in Section 8.20, the representations of warranties made by the
Borrower in the Loan Documents or otherwise made by or on behalf of the Borrower
in connection therewith shall be true and correct in all respects on the Closing
Date unless such representations and warranties relate specifically and only to
an earlier date in time.
 

 
12
 
 

6.9           Proceedings and Documents.  All proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be satisfactory to the Agent and the Agent’s counsel in form and substance, and
the Agent shall have received all information and such counterpart originals or
certified copies of such documents and such other certificates, opinions or
documents as the Agent and the Agent’s counsel may reasonably require.
 
6.10           Waiver.   Any waiver by the Agent of any of the conditions
precedent contained herein for the closing of the Loan shall not be deemed to be
a waiver by the Agent of any other obligation of the Borrower hereunder.
 
7.           CONDITIONS TO ALL BORROWINGS.  The obligations of the Lenders to
make the Loan or any Advance, whether on or after the Closing Date, shall also
be subject to the satisfaction of the following conditions precedent:
 
7.1           Representations True; No Event of Default.  Subject to Section
8.20, each of the representations and warranties of the Borrower contained in
this Agreement, the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with this Agreement shall be true as of
the date as of which they were made and shall also be true at and as of the time
of the making of such Loan, with the same effect as if made at and as of that
time (except to the extent of changes resulting from transactions contemplated
or permitted by this Agreement and the other Loan Documents and changes
occurring in the ordinary course of business that singly or in the aggregate are
not materially adverse, and except to the extent that such representations and
warranties relate expressly to an earlier date) and no Default or Event of
Default shall have occurred and be continuing.  The Agent on behalf of the
Lenders shall have received a certificate of the Borrower signed by an
authorized officer of the Borrower to such effect.
 
7.2           No Legal Impediment.  No change shall have occurred in any law or
regulations thereunder or interpretations thereof that in the reasonable opinion
of the Agent would make it illegal for the Lenders to make such Loan.
 
7.3           Governmental Regulation.  With respect to any Libor Advance, the
Lenders shall have received such statements in substance and form reasonably
satisfactory to the Lenders as the Lenders shall require for the purpose of
compliance with any applicable regulations of the Comptroller of the Currency or
the Board of Governors of the Federal Reserve System.
 
7.4           Proceedings and Documents.  All proceedings in connection with the
transactions contemplated by this Agreement, the other Loan Documents and all
other documents incident thereto shall be reasonably satisfactory in substance
and in form to the Agent and its counsel, and the Agent and such counsel shall
have received all information and such counterpart originals or certified or
other copies of such documents as the Agent may reasonably request.
 

 
13
 
 

8.           REPRESENTATIONS, WARRANTIES AND COVENANTS.  The Borrower
represents, warrants, and covenants to the Lenders as follows:
 
8.1           Organization; Authority, Etc.
 
 
(a)
Organization; Good Standing.  Each of the entities comprising the Borrower is a
limited partnership, limited liability company, or corporation, as the case may
be, duly organized under the laws of its state of organization pursuant to each
Person’s respective Organizational Documents, and is, and will at all times be,
validly existing and in good standing under the laws of such State.  The
Borrower is, and will at all times be, duly organized and is, and will at all
times be, validly existing, in good standing, and qualified to do business in
each jurisdiction where required except where failure to so qualify would not
have a material adverse affect on the Unencumbered Pool Properties.  Each of the
entities comprising the Borrower has, and will at all times have, all requisite
power to own its property and conduct its business as now conducted and as
presently contemplated.

 
 
(b)
Authorization.  The execution, delivery and performance of this Agreement and
the other Loan Documents to which Borrower is or is to become a party and the
transactions contemplated hereby and thereby (i) are within the authority of
such Person, (ii) have been duly authorized by all necessary proceedings on the
part of such Person, (iii) do not conflict with or result in any breach or
contravention of any provision of any other agreement binding upon such Person
or any provision of law, statute, rule or regulation to which such Person is
subject or any judgment, order, writ, injunction, license or permit applicable
to such Person, (iv) do not conflict with any provision of the Organizational
Documents of such Person, and (v) do not require the approval or consent of, or
filing with creditors, trustees for creditors or shareholders of, or other
holders, directly or indirectly, of interests in, such Person or the approval or
consent or filing with any governmental agency or authority other than those
approvals or consents already obtained.

 
 
(c)
Enforceability.  The execution and delivery of this Agreement and the other Loan
Documents, to which each Borrower is or is to become a Person will result in
valid and legally binding obligations of such Borrower enforceable against it in
accordance with the respective terms and provisions hereof and thereof, except
as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and except to the extent that availability of the remedy of
specific performance or injunctive relief is subject to the discretion of the
court before which any proceeding therefor may be brought.

 
8.2           Title to Asset.  The Borrower owns all of the assets reflected in
the financial statements of the Borrower as at the Balance Sheet Date or
acquired since that date free from all encumbrances except for Permitted Liens
(except with respect to any 1031 Property and property and assets sold or
otherwise disposed of in the ordinary course of business since that date).
 

 
14
 
 

8.3           Financial Statements. There has been furnished to the Lender the
Form 10-K Annual Report filed with the SEC in February 2008, which included
audited financial statements for the year ended December 31, 2007 for the
Borrower.  There has also been furnished to the Lender the Form 10-Q Quarterly
Report filed with the SEC for the Borrower, which included unaudited financial
statements for the three months ending June 30, 2008 for the Borrower.  Such
filings have been prepared in accordance with generally accepted accounting
principles and fairly present the financial condition of the Borrower as at the
close of business on the date(s) thereof and the results of operations for the
fiscal year or period then ended.  As of the date of this Agreement, there are
no liabilities or contingent liabilities of the Borrower known to the officers,
partners, or trustees of the Borrower which are not disclosed in said financial
statements and the related notes thereto other than the Obligations, except for
contingent liabilities associated with the disposition of properties in such
amounts as would not reasonably be expected to have a material adverse effect on
Borrower’s financial condition.
 
8.4           No Material Changes, Etc.  Since the Balance Sheet Date, there has
occurred no materially adverse change in the financial condition or business of
the Borrower other than (i) changes described in the Form 10-Q for the fiscal
quarter ended June 30, 2008, and (ii) changes in the ordinary course of business
that have not had any material adverse effect either individually or in the
aggregate on the business or financial condition of such Borrower.
 
8.5           Franchises, Patents, Copyrights, Etc.  The Borrower possesses, and
will at all times possess, all franchises, patents, copyrights, trademarks,
trade names, licenses and permits, and rights in respect of the foregoing,
adequate for the conduct of its business substantially as now conducted or as it
is intended to be conducted with respect to the Unencumbered Pool Properties,
without known conflict with any rights of others, except where the failure to do
so would not reasonably be expected to have a material adverse effect on the
Borrower taken as a whole.
 
8.6           Litigation.  There are no actions, suits, proceedings or
investigations of any kind pending or, to Borrower’s knowledge, threatened
against the Borrower before any court, tribunal or administrative agency or
board or any mediator or arbitrator that, either in any case or in the
aggregate, would reasonably be expected to materially and adversely affect the
business, assets or financial condition of the Borrower taken as a whole, or
result in any material liability not adequately covered by insurance, and for
which adequate reserves are not maintained on the balance sheet of such Person,
or which question the validity of this Agreement or any of the other Loan
Documents, any action taken or to be taken pursuant hereto or thereto, or which
will materially and adversely affect the ability of the Borrower to use and
occupy any of the properties comprising the Unencumbered Pool Properties or to
pay and perform the Obligations in the manner contemplated by this Agreement and
the other Loan Documents.
 
8.7           No Materially Adverse Contracts, Etc.  The Borrower is not subject
to any charter, corporate or other legal restriction, or any judgment, decree,
order, rule or regulation that has or is reasonably expected in the future to
have a materially adverse effect on the business, assets or financial condition
of such Person.  Each Borrower is not, and will not be, a party to any contract
or agreement that has or is expected to have any materially adverse effect on
the business of such Person.
 

 
15
 
 

8.8           Compliance With Other Instruments, Laws, Etc.  The Borrower is
not, and will not at any time be, in violation of any provision of its
Organizational Documents or any agreement or instrument to which it may be
subject or by which it or any of its properties may be bound or any decree,
order, judgment, statute, license, rule or regulation, in any of the foregoing
cases in a manner that would be likely to materially and adversely affect the
financial condition, properties or business of such Person.
 
8.9           Tax Status.  Each of the entities comprising the Borrower (a) has
made or filed, and will make or file in a timely fashion, all federal and state
income and all other material tax returns, reports and declarations required by
any jurisdiction to which it is subject, (b) has paid, and will pay when due,
all taxes and other governmental assessments and charges shown or determined to
be due on such returns, reports and declarations, except those being contested
in good faith and by appropriate proceedings, (c) if a partnership, limited
partnership, limited liability partnership, or limited liability company, has,
and will maintain, partnership tax classification under the Code, and (d) has
set aside, and will at all times set aside, on its books provisions reasonably
adequate for the payment of all taxes for periods subsequent to the period to
which such returns, reports or declarations apply, when and to the extent
required by generally accepted accounting principles.  There are no unpaid taxes
in any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers, partners or trustees of the Borrower know of no
basis for any such claim. The Borrower has filed, and will continue to file, all
of such tax returns, reports, and declarations either (i) separately from any
parent or affiliate or (ii) if part of a consolidated filing, as a separate
member of any such consolidated group.
 
8.10           No Event of Default.  No Default or Event of Default has occurred
and is continuing.
 
8.11           Setoff, Etc.  The Lenders’ rights with respect to the repayment
of the Obligations are not subject to any setoff, claims, withholdings or other
defenses.
 
8.12           Certain Transactions.  None of (a) the officers, trustees,
directors, general partners, managers, members, stockholders (except any
stockholders of FSP), beneficiaries, or employees of any Borrower or Subsidiary
thereof or (b) to the knowledge of the Borrower, any corporation, partnership,
trust or other entity (except a Syndicated REIT) in which any such officer,
trustee, director, general partner, manager, member, stockholder (except any
stockholder of FSP), beneficiary, or employee has a substantial interest or is
an officer, director, trustee, manager or general partner, is presently a party
to any transaction with the Borrower (other than for services as employees,
officers, trustees, managers and directors, other than otherwise permitted under
this Agreement and other than on the same terms as would be generally available
to the Borrower in an arm’s length contract or arrangement with a third party).
 
8.13           Subsidiaries.  As of the date hereof, the Borrower’s Subsidiaries
are as set forth on Schedule 4.
 
8.14           Intentionally Deleted.
 
8.15           ERISA Plan.  The Borrower does not, and will not, maintain or
contribute to an ERISA Plan under Section 412 of ERISA.
 

 
16
 
 

8.16           Solvency.  Borrower, on a consolidated basis, (a) is not
insolvent nor will be rendered insolvent by the Indebtedness incurred in
connection with the Loan, (b) does not have unreasonably small capital with
which to engage in its business, or (c) has not incurred Indebtedness beyond its
ability to pay such Indebtedness as it matures. The Borrower, on a consolidated
basis, has assets having a value in excess of amounts required to pay any
Indebtedness.
 
8.17           The Unencumbered Pool Properties.  The Borrower makes the
following representations and warranties, to the best of its knowledge, with
respect to each individual property included in the Unencumbered Pool
Properties, as of the date hereof and except as disclosed in the Borrower’s
filings with the Securities and Exchange Commission:
 
 
(a)
Availability of Utilities.  (i) all utility services necessary and sufficient
for the use and operation of each property comprising the Unencumbered Pool
Properties are presently available to the boundaries of each of the properties
comprising the Unencumbered Pool Properties through dedicated public rights of
way or through perpetual private easements; and (ii) the owner has obtained all
material utility installations and connections required for the operation and
servicing of each of the properties comprising the Unencumbered Pool Properties
for its intended purposes.

 
 
(b)
Access.  (i) the rights of way for all roads necessary for the utilization in
all material respects of each of the properties comprising the Unencumbered Pool
Properties for its intended purposes have either been acquired by the
appropriate Governmental Authority or have been dedicated to public use and
accepted by such Governmental Authority; (ii)  All such roads have been
completed and the right to use all such roads, or suitable substitute rights of
way, have been obtained; and (iii) all curb cuts, driveways and traffic signals
required for the operation and use in all material respects of each of the
properties comprising the Unencumbered Pool Properties are existing.

 
 
(c)
Condition of Unencumbered Pool Properties.  Neither the Unencumbered Pool
Properties nor any material part thereof is now damaged or injured as result of
any material fire, explosion, accident, flood or other casualty, no Taking is
pending or contemplated.

 
 
(d)
Compliance with Requirements/Historic Status/Flood Area.  The Unencumbered Pool
Properties comply with all material Requirements.  Except as disclosed in the
Environmental Report, Borrower has received no written notice alleging any
material non-compliance by any of the properties comprising the Unencumbered
Pool Properties with any Requirements or indicating that any of the properties
comprising the Unencumbered Pool Properties is located within any historic
district or has, or may be, designated as any kind of historic or landmark site
under applicable Requirements.  None of the properties comprising the
Unencumbered Pool Properties, except for the Unencumbered Pool Property known as
Blue Lagoon is located in any special flood hazard area as defined under
applicable Requirements, unless such property is adequately covered by
insurance.

 

 
17
 
 

 
(e)
Other Contracts.

 
 
(i)
The Borrower has not made any material contract or arrangement of any kind or
type whatsoever (whether oral or written, formal or informal), the performance
of which by the other party thereto would reasonably be expected to give rise to
a lien or encumbrance on any of the properties comprising the Unencumbered Pool
Properties other than a Permitted Lien.

 
 
(ii)
The Borrower has not made any material contract or arrangement of any kind or
type whatsoever, with any affiliate of the Borrower, except for management
agreements with FSP Property Management LLC, agreements for services of its
employees, officers, trustees, managers and directors and agreements with a
Syndication REIT (including without limitation agreements relating to Affiliate
Dispositions) and except as otherwise permitted in this Agreement which shall be
deemed approved by Lenders, unless such contract or arrangement is in writing
and is (i) approved in writing in advance by the Agent, or is (ii) on the same
terms as would be generally available to the Borrower in an arm’s length
contract or arrangement with a third party.

 
 
(f)
Violations.  Except as disclosed in the Environmental Reports, the Borrower has
received no written notices of any violation of any applicable material
Requirements with respect to any of the properties comprising the Unencumbered
Pool Properties.

 
 
(g)
Environmental Matters.  The Borrower has caused an investigation to be made of
the past and present condition and usage of each individual property included in
the Unencumbered Pool Properties and the operations conducted thereon and, based
upon such investigation, except as disclosed in the Environmental Reports and/or
in the Borrower’s filings with the Securities and Exchange Commission, makes the
following representations and warranties as of the date hereof and to the best
of Borrower’s knowledge:

 
 
(i)
With respect to the Unencumbered Pool Properties, the Borrower has not received
written notice from any third Person including, without limitation, any federal,
state or local governmental authority, asserting that any of the operations
thereon are in violation of any Environmental Law or any judgment, decree or
order related thereto which violation would reasonably be expected to have a
material adverse effect on the business, assets or financial condition of the
Borrower.

 

 
18
 
 

 
(ii)
The Borrower has not received written notice from any third Person including,
without limitation, any federal, state or local governmental authority,
asserting (i) that it has been identified by the United States Environmental
Protection Agency (“EPA) as a potentially responsible Person with respect to a
site listed on the National Priorities List, 40 C.F.R. Part 300 Appendix B
(1986); (ii) that any Hazardous Substances which it has generated, transported
or disposed of have been found at any site at which a federal, state or local
agency or other third Person has conducted or has ordered that the Borrower
conduct a remedial investigation, removal or other response action pursuant to
any Environmental Law; or (iii) that it is or shall be a named party to any
claim, action, cause of action, complaint, or legal or administrative proceeding
(in each case, contingent or otherwise) arising out of any third Person’s
incurrence of costs, expenses, losses or damages of any kind whatsoever in
connection with the release of Hazardous Substances; which would reasonably be
expected to have a material adverse effect on the business, assets or financial
condition of the Borrower or result in cleanup expenses of Ten Million Dollars
($10,000,000.00) or more in the aggregate.

 
 
(iii)
With respect to the Unencumbered Pool Properties: (i) no portion of the
Unencumbered Pool Properties has been used for the handling, processing, storage
or disposal of Hazardous Substances except in connection with the use of the
Unencumbered Pool Properties and any such use, handling, storage or disposal has
been materially in accordance with applicable Environmental Laws; and no
underground tank or other underground storage receptacle for Hazardous
Substances is located on any portion of the Unencumbered Pool Properties except
in material compliance with Environmental Laws; (ii) in the course of any
activities conducted by the Borrower or the operators of its properties, no
Hazardous Substances have been generated or are being used on the Unencumbered
Pool Properties except materially in accordance with applicable Environmental
Laws; (iii) there has been no release, i.e. any past or present releasing,
spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting,
escaping, disposing or dumping (a “Release”) or threatened Release of Hazardous
Substances on, upon, into or from the Unencumbered Pool Properties, which
Release would have a material adverse effect on the value of the Unencumbered
Pool Properties; (iv) there have been no Releases on, upon, from or into any
real property in the vicinity of any of the Unencumbered Pool Properties which,
through soil or groundwater contamination, has come to be located on, and which
has a material adverse effect on the value of the Unencumbered Pool Properties;
and (v) any Hazardous Substances that have been generated by Borrower on any of
the Unencumbered Pool Properties have been managed and/or disposed of materially
in compliance with such permits and applicable Environmental Laws.

 

 
19
 
 

 
(iv)
Except with respect to the Unencumbered Pool Properties known as Blue Lagoon and
Collins Crossing, neither the Borrower nor any property comprising the
Unencumbered Pool Properties is subject to any applicable Environmental Law
requiring the performance of Hazardous Substances site assessments, or the
removal or remediation of Hazardous Substances, or the giving of notice to any
governmental agency or the recording or delivery to other Persons of an
environmental disclosure document or statement by virtue of the transactions set
forth herein and contemplated hereby, in any case which would reasonably be
expected to have a material adverse effect on the business, assets or financial
condition of the Borrower or result in cleanup expenses of Ten Million Dollars
($10,000,000.00) or more in the aggregate.

 
 
(v)
The Borrower shall indemnify, defend, and hold the Agent and the Lenders
harmless of and from any claim brought or threatened against the Agent and the
Lenders by the Borrower, any guarantor or endorser of the Obligations, or any
governmental agency or authority or any other person (as well as from attorneys’
reasonable fees and expenses in connection therewith) on account of the presence
of hazardous material or oil on any of the Unencumbered Pool Properties, the
release of hazardous materials or oil on or from any of the Unencumbered Pool
Properties, or the failure by the Borrower to comply with the terms and
provisions hereof (each of which may be defended, compromised, settled, or
pursued by the Agent with counsel of the Agent’s selection, but at the expense
of the Borrower).  This indemnification covers any costs and expenses that the
Agent and/or the Lenders may incur and any damages or other liabilities
including reasonable attorneys’ fees for assessment, containment and/or removal
of any hazardous material or oil from all or any portion of the Unencumbered
Pool Properties or any surrounding areas.  The within indemnification shall
survive payment of the Obligations and/or any termination, release, or discharge
executed by the Agent in favor of the Borrower; provided, however, that such
indemnification shall not apply to any claim brought or threatened against the
Agent and/or the Lenders and arising from the Agent’s and/or the Lenders’ gross
negligence or willful misconduct.

 
8.18           No Broker or Finder.  Neither Borrower, nor anyone on behalf
thereof, has dealt with any broker, finder or other person or entity who or
which may be entitled to a broker’s or finder’s fee, or other compensation,
payable by Agent or the Lenders in connection with establishing of the Loan.
 

 
20
 
 

8.19           General.  Each Borrower has disclosed any material fact or
condition which is necessary to make the representations and warranties set
forth herein or in any other Loan Document not materially misleading; provided
that the Borrower shall have no obligation to update any representation and
warranty made as of a specific date.
 
8.20           Representations, Warranties, Covenants and Agreements with
Respect to the Unencumbered Pool Properties.  The representations, warranties,
covenants and agreements contained herein with respect to the Unencumbered Pool
Properties, or any of the properties comprising the Unencumbered Pool
Properties, shall be made as of the date hereof and no representations,
warranties, covenants and agreements are made with respect to the Unencumbered
Pool Properties subsequent to the date hereof.
 
9.           AFFIRMATIVE COVENANTS OF THE BORROWER.  The Borrower covenants and
agrees that, so long as the Loan is outstanding:
 
9.1           Punctual Payment.  The Borrower will duly and punctually pay or
cause to be paid the principal and interest on the Loan and all other amounts
provided for in the Note, this Agreement and the other Loan Documents to which
the Borrower is a party, all in accordance with the terms of the Notes, this
Agreement and such other Loan Documents.
 
9.2           Financial Statements, Certificates and Information.  The Borrower
will deliver, or cause to be delivered, to the Lenders:
 
 
(a)
as soon as practicable, but in any event not later than ninety (90) days after
the end of each fiscal year of the Borrower, on a consolidated basis the audited
balance sheet (i.e. SEC Form 10-K) of the Borrower at the end of such year, and
the related audited statement of income, statement of retained earnings, changes
in capital, operating statements, and statement of cash flows for such year,
each setting forth in comparative form the figures for the previous fiscal year
and all such statements to be in reasonable detail, prepared in accordance with
generally accepted accounting principles, and accompanied by an auditor’s report
prepared without qualification by Ernst & Young LLP or by another independent
certified public accountant reasonably acceptable to the Lender, together with a
written statement from the chief financial officer of the company stating that
such officer has read a copy of this Agreement, and that, in making the
examination necessary to said certification, such officer has obtained no
knowledge of any Default or Event of Default under this Agreement, or, if such
officer shall have obtained knowledge of any then existing Default or Event of
Default he or she shall disclose in such statement any such Default or Event of
Default.  In the event that the Borrower has filed a Notification of Late Filing
Form (SEC Form 12b-25) with the Securities and Exchange Commission, then the
Borrower will not be in violation of this Section as long as the Borrower
provides the Agent with such required financial statement no later than three
Business Days after such financial statements have been filed with the
Securities and Exchange Commission;

 

 
21
 
 

 
(b)
as soon as practicable, but in any event not later than forty-five (45) days
after the end of each fiscal quarter of the Borrower, copies of the unaudited
balance sheet (i.e. SEC Form 10Q) of the Borrower as at the end of such quarter,
and the related unaudited statement of income, statement of retained earnings,
changes in capital, and statement of cash flows for the portion of the
Borrower’s fiscal year then elapsed, all in reasonable detail and prepared in
accordance with generally accepted accounting principles, together with a
certification by the principal financial or accounting officer, partner or
trustee of the Borrower that the information contained in such financial
statements fairly presents the financial position of the Borrower on the date
thereof (subject to year-end adjustments) and that, in making the examination
necessary to said certification, such Person has obtained no knowledge of any
Default or Event of Default under this Agreement.  In the event that the
Borrower has filed a Notification of Late Filing Form (Form 12b-25) with the
Securities and Exchange Commission, then the Borrower will not be in violation
of this Section as long as the Borrower provides the Agent with such required
financial statement no later than three business days after such financial
statements have been filed with the Securities and Exchange Commission;

 
 
(c)
contemporaneously with the delivery of the financial statements referred to in
clause (a) above, a statement of all contingent liabilities of the Borrower
which are not reflected in such financial statements or referred to in the notes
thereto, certified by the principal financial or accounting office of FSP as
fairly presenting the financial condition of the Borrower as at the close of
business on the date(s) thereof, and upon request of the Agent, annual budget
and cash flow forecasts for the Borrower and Unencumbered Pool Properties all in
reasonable detail;

 
 
(d)
simultaneously with the delivery of the financial statements referred to in
clauses (a) and (b) above, a covenant compliance certificate signed by the
principal financial or accounting officer of FSP and setting forth in reasonable
detail computations evidencing compliance with the covenants contained in §10.8;
and

 
 
(e)
from time to time such other financial data and information (including
accountants’ management letters) as the Lender may reasonably request.

 
9.3           Insurance.
 
 
(a)
Upon request, the Borrower will provide evidence of insurance with respect to
each of the properties comprising the Unencumbered Pool Properties.

 
 
(b)
The Borrower will provide the Agent with certificates evidencing such insurance
upon the request of the Agent.

 
9.4           Liens and Other Charges.  The Borrower will duly pay and
discharge, or cause to be paid and discharged, before the same shall become
overdue all claims for labor, materials, or supplies that if unpaid would
reasonably be expected by law to become a lien or charge upon any of its Other
Properties, except for Permitted Liens, or any of the Unencumbered Pool
Properties, except as to the Permitted Liens otherwise permitted in the
definition of Unencumbered Pool Properties.
 

 
22
 
 

9.5           Inspection of Unencumbered Pool Properties and Books.  Subject to
the cost limitation set forth in Section 13 below,
 
 
(a)
The Borrower shall permit the Agent and the Lenders at the Borrower’s expense,
to visit and inspect any of the properties comprising the Unencumbered Pool
Properties and will cooperate with the Agent and the Lenders during such
inspections provided that this provision shall not be deemed to impose on the
Agent and the Lenders any obligation to undertake such inspections; provided
that so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower shall only be obligated to pay the reasonable expenses
associated with one (1) such investigation of the books of account of the
Borrower during any twelve (12) month period commencing with the first
anniversary of this Agreement.  Any such inspections are to be conducted during
normal business hours and prior to the occurrence and continuation of an Event
of Default, Lenders shall provide Borrower with forty-eight (48) hours advance
notice.

 
 
(b)
The Borrower shall permit the Agent and the Lenders at the Borrower’s reasonable
expense to discuss the affairs, finances and accounts of the Borrower with, and
to be advised as to the same by, its officers, partners, or trustees, all at
such reasonable times and intervals as the Agent and Lenders may reasonably
request.

 
9.6           Compliance with Laws, Contracts, Licenses, and Permits.  The
Borrower will comply in all material respects with (a) the applicable laws and
regulations wherever its business is conducted, including all Environmental Laws
and, in the case of the Borrower, all Requirements, (b) the provisions of its
Organizational Documents and all Loan Documents to which Borrower or Subsidiary
are signatories, (c) all agreements and instruments by which it or any of its
properties may be bound, including, all restrictions, covenants and easements
affecting the Unencumbered Pool Properties, (d) all applicable decrees, orders
and judgments, and (e) all licenses and permits required by applicable laws and
regulations for the conduct of its business or the ownership, use or operation
of its properties.
 
9.7           Use of Proceeds.  The Borrower will use the proceeds of the Loan
solely for the purposes described herein.  No portion of the Loan shall be used
directly or indirectly, and whether immediately, incidentally or ultimately (i)
to purchase or carry any margin stock, or to extend credit to others for the
purpose thereof, or to repay or refund indebtedness previously incurred for such
purpose, within the meaning of the regulations of the Board of Governors of the
Federal Reserve System including, without limitation, Regulations G, U and X and
the interpretations thereof, or (ii) for any purpose which would violate or is
inconsistent with the provisions of regulations of the Board of Governors of the
Federal Reserve System including, without limitation, Regulations G, U and X
thereof.
 

 
23
 
 

9.8           Publicity.  The Borrower will permit the Lenders to obtain
publicity in connection with the financing through press releases.  The Borrower
shall be provided with an opportunity to review and approve such publicity prior
to publication.
 
9.9           Further Assurances. The Borrower will cooperate with, and will do
such further acts and execute such further instruments and documents as the
Agent and the Lenders shall reasonably request to carry out to its satisfaction
the transactions contemplated by this Agreement and the other Loan Documents.
 
9.10           Notices.  The Borrower will promptly notify the Agent in writing
of (i) the occurrence of any Event of Default; (ii) the occurrence of any other
event which is likely to have a materially adverse effect on any of the
properties comprising the Unencumbered Pool Properties or the business or
financial condition of the Borrower; or (iii) the receipt by the Borrower of any
notice of default or notice of termination with respect to any contract or
agreement relating to the ownership, operation, or use of any of the properties
comprising the Unencumbered Pool Properties which is likely to have a materially
adverse effect on the Borrower.
 
9.11           Other Affirmative Covenants.  The Borrower will:
 
 
(a)
On a consolidated basis, (a) not become insolvent, (b) not have unreasonably
small capital with which to engage in its business, (c) not incur Indebtedness
beyond its ability to pay such Indebtedness as it matures, and (d) have assets
having a value in excess of amounts required to pay any Indebtedness;

 
 
(b)
At all times hold itself out to the public as a legal entity, separate and
distinct from any other Person, including any Subsidiary of the Borrower, or any
parent or affiliate of the Borrower; and

 
 
(c)
Maintain adequate capital for the normal obligations reasonably foreseeable for
a business of its size and character and in light of its contemplated business
operations.

 
9.12           Control of Borrower.  Borrower agrees that at least two of George
J. Carter, Barbara J. Fournier, Janet P. Notopoulos, John G. Demeritt, John N.
Burke or Georgia Murray or a replacement officer (or director) which is approved
by Lenders in its reasonable discretion, shall, at all times maintain control of
the day to day operations of the Borrower; provided that it shall not be a
Default or an Event of Default during the period of ninety (90) days during
which replacement director(s) or officer(s), as the case may be, are being
sought and approved.  The parties acknowledge that Georgia Murray and John Burke
are currently members of the board of directors of FSP, and as such, do not
maintain control the day to day operations of the Borrower as of the date
hereof.
 
9.13           Wholly Owned Subsidiary.  The Borrower shall provide Agent with
written notice of the establishment of a Wholly Owned Subsidiary.  At the time
of an Acquisition by a Wholly Owned Subsidiary, such Wholly Owned Subsidiary
which has become an owner of a Property in connection with such Acquisition
shall execute the Joinder Documents so as to become a Borrower under this
Agreement.
 

 
24
 
 

9.14           Maintenance of Borrower’s Properties.  Borrower will protect and
maintain, or cause to be maintained, in a manner consistent with Borrower’s
current maintenance standards at all times, the buildings and structures now
standing or hereafter erected on the Borrower’s properties, and any additions
and improvements thereto, and all personal property now or hereafter situated
therein, and the utility services, the parking areas and access roads, and all
building fixtures and equipment and articles of personal property now or
hereafter acquired and used in connection with the operation of the Borrower’s
properties.
 
9.15           Acquisitions, Dispositions and Syndication of Borrower’s
Assets.  Borrower shall provide Agent with written notice of all dispositions or
Acquisitions of individual properties by FSP or a Wholly Owned Subsidiary within
seven (7) days prior to the disposition or Acquisition.  With respect to any
Acquisitions, the notice shall include the location of the property, the
purchase price and the projected closing date.  With respect to any disposition
(other than an Affiliate Disposition) of individual properties by a Wholly Owned
Subsidiary, the notice shall include a certification from the chief financial
officer of FSP stating that such disposition shall not cause a violation of any
covenant contained herein, including, without limitation, any breach of §10.8,
both before and after such disposition, and that no Default or Event of Default
exists hereunder.  With respect to Syndication REITS, Borrower will provide
Agent with a copy of the applicable confidential offering memorandum on or
before the first Syndication Event for such offering.  .   All real property
acquired in an Acquisition by FSP or a Wholly Owned Subsidiary (including a 1031
Property) shall become part of the Property and shall be subject to the terms
hereof, and the definition of Property shall include all such real property
(including 1031 Property) and to exclude any real property disposed of by the
Borrower pursuant to the terms hereof.
 
9.16           Business Activities.  The Borrower shall limit its business
activities to the ownership, construction, operation and maintenance of income
producing properties and investment banking activities related thereto and all
matters incidental or accessory thereto.
 
10.           NEGATIVE COVENANTS OF THE BORROWER.  The Borrower covenants and
agrees that, so long as the Loan is outstanding or the Lenders have any
obligation to make any Advances:
 
10.1           No Amendments, Terminations or Waivers.  The Borrower will not,
directly or indirectly, amend, or allow the amendment of, any of the
Organizational Documents of the Borrower following the date of this Agreement in
any material respect.
 
10.2           Restrictions on Indebtedness.  The Borrower will not create,
incur, assume, guaranty or be or remain liable, contingently or otherwise, with
respect to any Indebtedness other than:
 
 
(a)
Indebtedness to the Agent and the Lenders arising under any of the Loan
Documents;

 
 
(b)
current liabilities of the Borrower incurred in the ordinary course of business
but not incurred through (i) the borrowing of money, or (ii) the obtaining of
credit except for credit on an open account basis customarily extended and in
fact extended in connection with normal purchases of goods and services;

 
 
(c)
Indebtedness arising under the Revolver Loan;

 

 
25
 
 

 
(d)
Indebtedness on acquired properties which was existing on such properties as of
the date of the acquisition and replacement financing thereof;

 
 
(e)
Indebtedness secured by liens on Other Properties, and the liens on Unencumbered
Pool Properties (limited to Permitted Liens permitted in the definition of
Unencumbered Pool Properties) subject to the limitations in Section 10.8(g);

 
 
(f)
Hedging Obligations;

 
 
(g)
Contingent liabilities associated with the disposition of properties, provided
that any such liabilities would not reasonably be expected to have a material
adverse effect on Borrower’s financial condition; and

 
 
(h)
Indebtedness not to exceed the principal amount of $1,000,000 at any time
outstanding, including without limitation guarantees and capital leases.

 
10.3           Restrictions on Liens, Etc.  With the exception of Permitted
Liens, the Borrower will not  (a) create or incur or suffer to be created or
incurred or to exist any lien, encumbrance, mortgage, pledge, charge or other
security interest of any kind upon any of the Borrower’s Properties, or upon the
income or profits therefrom; (b) transfer any of the Borrower’s Properties or
the income or profits therefrom for the purpose of subjecting the same to the
payment of Indebtedness or performance of any other obligation in priority to
payment of its general creditors, except as provided in Section 10.2(e); (c)
acquire, or agree or have an option to acquire, any property or assets upon
conditional sale or other title retention or purchase money security agreement,
device or arrangement; (d) suffer to exist for a period of more than thirty (30)
days after the same shall have been incurred any Indebtedness or claim or demand
against it that if unpaid would likely by law or upon bankruptcy or insolvency,
or otherwise, be given any priority whatsoever over its general creditors; or
(e) sell, assign, pledge or otherwise transfer any accounts, contract rights,
general intangibles, chattel paper or instruments, with or without recourse;
provided that the Borrower may create or incur or suffer to be created or
incurred or to exist liens in favor of the Lenders under the Loan Documents and
in favor of the agent and lenders under the Revolver Loan.  Notwithstanding the
foregoing, the Borrower may sell any of its Property, whether now owned or
hereafter acquired, provided that prior to and after any such sale (i) the
Borrower is in compliance with all of its covenants herein, including, without
limitation, the financial covenants contained in §10.8, and (ii) No Default or
Event of Default has occurred and is continuing hereunder.
 
10.4           Restrictions on Loans and Investments.  The Borrower will not
make or permit to exist or to remain outstanding any loan by the Borrower to any
Person or any Investment except Investments in:
 
 
(a)
marketable direct or guaranteed obligations of the United States of America that
mature within two (2) years from the date of purchase by the Borrower;

 
 
(b)
demand deposits and bankers acceptances of United States banks having total
assets in excess of $1,000,000,000;

 

 
26
 
 

 
(c)
certificates of deposit and time deposits of United States banks having total
assets in excess of $1,000,000,000 that mature within one (1) year from the date
of purchase by the Borrower;

 
 
(d)
securities commonly known as “commercial paper” issued by a corporation
organized and existing under the laws of the United States of America or any
state thereof that at the time of purchase have been rated and the ratings for
which are not less than “P 1” if rated by Moody’s Investors Services, Inc., and
not less than “A 1” if rated by Standard and Poor’s;

 
 
(e)
Subsidiaries;

 
 
(f)
investments in Real Estate Assets

 
 
(g)
mutual funds managed by Agent and Co-Agent or their respective affiliates;

 
 
(h)
mutual or closed-end funds substantially all of whose assets are comprised or
securities of the types described in clauses (a) through (d) and (g) above;

 
 
(i)
Investments in an aggregate amount not to exceed $2,500,000.00;

 
 
(j)
Investments consisting of loans and advances to employees for reasonable travel,
relocation and business expenses in the ordinary course of business, extensions
of trade credit in the ordinary course of business and prepaid expenses in the
ordinary course of business;

 
 
(k)
Investments in connection with Syndication Events and Acquisitions; and

 
 
(l)
Investments in land, development projects, and joint ventures which do not
exceed ten (10%) percent of Consolidated Total Asset Value.

 
10.5           Merger, Consolidation, Conversion, Business Operations, and
Ownership and Disposition of Assets.
 
 
(a)
The Borrower shall not own any assets other than investments permitted in 10.4
(a) - (l), income-producing properties, other assets incidental to the ownership
or operation of such property, investment banking services and property
management companies.

 
 
(b)
After the date of this Agreement, the Borrower will not become a party to any
merger or consolidation, or agree to or effect any asset acquisition or stock
acquisition except in connection with (i) the establishment of a Syndication
REIT, (ii) a Syndication Event, or (iii) an Acquisition.

 
 
(c)
The Borrower will not convert into any other type of entity that would adversely
affect the Borrower’s status as a REIT.

 

 
27
 
 

 
(d)
The Borrower will not engage in any business operations other than those
necessary for or incidental to the ownership, construction, management, or
operation of income-producing property, Real Estate Assets, and investment
banking services.

 
10.6           Sale and Leaseback.  The Borrower will not enter into any
arrangement, directly or indirectly, whereby the Borrower shall sell or transfer
any property owned by it in order then or thereafter to lease such property or
lease other property that the Borrower intends to use for substantially the same
purpose as the property being sold or transferred.
 
10.7           Distributions.  Except for Distributions necessary to maintain
the REIT status of the Borrower, after the occurrence and during the
continuation of a Default or an Event of Default (unless and until cured within
any applicable cure period), the Borrower will not make any Distributions.  The
Borrower will also not make any Distributions which would cause a Default or
Event of Default
 
10.8           Financial Covenants.  The Borrower covenants and agrees that, so
long as the Loan is outstanding,
 
 
(a)
Loan to Value.  The ratio (“Loan to Value Ratio”) obtained by dividing the
aggregate, without duplication, of (i) the outstanding principal balance of the
Loan, (ii) the outstanding principal balance of the Revolver Loan (inclusive of
the face amount of any undrawn Letters of Credit issued thereunder), and (iii)
other unsecured indebtedness for borrowed money, by the Value of the
Unencumbered Pool Properties, expressed as a percentage, shall not be greater
than sixty percent (60%).  This covenant shall be tested at the end of each
fiscal quarter of the Borrower.  In testing compliance with this covenant the
Value of the Unencumbered Pool Properties attributed to any one property may not
exceed 20% of the aggregate Value of the Unencumbered Pool Properties for all
properties.

 
 
(b)
Ratio of Net Operating Income to Debt Service Charges.  The Borrower will not
permit the ratio of Net Operating Income of Borrower to Debt Service Charges to
be less than 2.0 to 1.0.  This covenant shall be tested at the end of each
fiscal quarter of the Borrower.

 
 
(c)
Consolidated Indebtedness.  The Borrower will not permit Consolidated
Indebtedness to exceed 50% of the aggregate of (i) the Value of the Properties
plus (ii) the book value of all tangible assets of the Borrower (other than real
estate and after eliminating any duplication which will include (a) cash and
cash equivalents, (b) stock held in Syndication REITS, and (c) mortgage
receivables from Syndication REITS).  This covenant shall be tested at the end
of each fiscal quarter of the Borrower.

 
 
(d)
Unencumbered Liquidity.  The Borrower shall maintain minimum unencumbered cash
and other liquid investments in the form of the Investments described in Section
10.4 (a) through (d),(g) and (h), and in trust accounts, in an amount of not
less than of $15,000,000.  This covenant shall be tested at the end of each
fiscal quarter of the Borrower.

 

 
28
 
 

 
(e)
Account Balances.  The Borrower, any Wholly Owned Subsidiaries and affiliated
companies, shall, at all times, maintain with the Agent or its affiliate minimum
checking account and savings account (exclusive of trust accounts) collected
balances of $1,500,000.00 (less any amount maintained in checking accounts and
savings accounts (exclusive of trust accounts) with the agent under the Revolver
Loan).  This covenant shall be tested at the end of each fiscal quarter of the
Borrower.

 
 
(f)
Net Worth.  The Borrower shall, at the end of each fiscal quarter, maintain a
minimum Tangible Net Worth of $552,000,000.00 plus seventy-five (75%) percent of
(i) any net proceeds from future offerings of stock of FSP, or (ii) any increase
in shareholder equity of FSP arising from mergers.  This covenant shall be
tested at the end of each fiscal quarter of the Borrower.

 
 
(g)
Maximum Secured Debt.  The Borrower will not permit secured Indebtedness of the
Borrower to exceed 25% of the Value of the Properties.

 
 
(h)
Unencumbered Pool Coverage Ratio.  The Borrower will not permit the ratio of Net
Operating Income attributable to the ownership or operation of the Unencumbered
Pool Properties to Debt Service Charges on Unencumbered Properties to be less
than 2.0 to 1.0.  This covenant shall be tested at the end of each fiscal
quarter of the Borrower.

 
10.9           Other Negative Covenants.  The Borrower will not:
 
 
(a)
Seek the dissolution or winding up, in whole or in part, of the Borrower (other
than after the property of such Borrower has been disposed of in accordance with
the provisions of this Agreement) or voluntarily file, or consent to the filing
of, a petition for bankruptcy, reorganization, assignment for the benefit of
creditors or similar proceedings; and

 
 
(b)
Commingle any of its accounts with accounts of any other Person, including, any
Subsidiary of the Borrower, or parent or affiliate of the Borrower.

 
11.           EVENTS OF DEFAULT AND REMEDIES.
 
11.1           Events of Default.  The occurrence of any one or more of the
following conditions or events shall constitute an “Event of Default”:
 
 
(a)
any failure by the Borrower to pay, within five (5) days of the due date, any
interest on or principal of or other sum payable under the Notes; or

 
 
(b)
any failure by the Borrower to pay as and when due and payable any other sums to
be paid by the Borrower to the Agent or the Lenders under this Agreement and the
continuance of such failure for a period of five (5) days after notice thereof
from the Agent; or

 

 
29
 
 

 
(c)
with the exception of a Permitted Lien, title to the Unencumbered Pool
Properties is or becomes reasonably unsatisfactory to the Lenders by reason of
any lien, charge, encumbrance, title condition or exception and such matter
causing title to be or become unsatisfactory is not cured to Lenders’ reasonable
satisfaction or removed within twenty (20) days after notice thereof from the
Agent to the Borrower; or

 
 
(d)
the Unencumbered Pool Properties or any material part thereof is subject to a
Taking; or

 
 
(e)
any failure by the Borrower to duly observe or perform any term, covenant,
condition or agreement contained in §9.3, §9.13, §10.1, §10.2, §10.4, §10.8 or
§10.9 hereof; or

 
 
(f)
any representation or warranty made or deemed to be made by or on behalf of the
Borrower in this Agreement or in any of the other Loan Documents, or in any
report, certificate, financial statement, document or other instrument delivered
pursuant to or in connection with this Agreement, any Advance or any of the
other Loan Documents, shall prove to have been false or incorrect in any
material respect upon the date when made or deemed to be made or repeated; or

 
 
(g)
any dissolution, termination, partial or complete liquidation, merger or
consolidation of the Borrower, or any sale, transfer or other disposition of all
or substantially all of the assets of the Borrower, other than as permitted
under the terms of this Agreement; or

 
 
(h)
any suit or proceeding shall be filed against the Borrower or any of the
properties comprising the Unencumbered Pool Properties which is reasonably
likely to result in a judgment which would have a materially adverse affect on
the ability of the Borrower to perform their respective material obligations
under and by virtue of the Loan Documents; or

 
 
(i)
unless otherwise approved by Required Lenders in their reasonable discretion, at
least two of George J. Carter, Barbara J. Fournier, Janet P. Notopoulos, John G.
Demeritt, John N. Burke or Georgia Murray or a replacement officer or director
approved by the Lenders in their reasonable discretion, fails to retain control
of the day to day management of the Borrower; provided that it shall not be a
Default or an Event of Default for ninety (90) days while Borrower is seeking to
replace such officer or director; or

 
 
(j)
any failure by the Borrower to pay at maturity, or within any applicable period
of grace, any material obligation for borrowed money or credit received,
including, without limitation, any Obligations, or in respect of any capitalized
material lease, or any failure to observe or perform any material term, covenant
or agreement contained in any material agreement evidencing or securing borrowed
money or credit received, or in respect of any capitalized lease, and the result
of such failure is that the holder or holders thereof or of any obligations
issued thereunder to accelerate the maturity thereof; or

 

 
30
 
 

 
(k)
Borrower shall file a voluntary petition in bankruptcy under Title 11 of the
United States Code, or an order for relief shall be issued against any such
Person in any involuntary petition in bankruptcy under Title 11 of the United
States Code, or  any such Person shall file any petition or answer seeking or
acquiescing in any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief for itself under any present or
future federal, state or other law or regulation relating to bankruptcy,
insolvency or other relief of debtors, or such Person shall seek or consent to
or acquiesce in the appointment of any custodian, trustee, receiver, conservator
or liquidator of such Person, or of all or any substantial part of its
respective property, or such Person shall make an assignment for the benefit of
creditors, or such Person shall give notice to any governmental authority or
body of insolvency or pending insolvency or suspension of operation; or

 
 
(l)
an involuntary petition in bankruptcy under Title 11 of the United States Code
shall be filed against the Borrower and such petition shall not be dismissed
within sixty (60) days of the filing thereof; or

 
 
(m)
a court of competent jurisdiction shall enter any order, judgment or decree
approving a petition filed against the Borrower seeking any reorganization,
arrangement, composition, readjustment, liquidation or similar relief under any
present or future federal, state or other law or regulation relating to
bankruptcy, insolvency or other relief for debtors, or appointing any custodian,
trustee, receiver, conservator or liquidator of all or any substantial part of
its property; or

 
 
(n)
any uninsured final judgment in excess of $2,000,000 shall be rendered against
the Borrower and shall remain in force, undischarged, unsatisfied and unstayed,
for more than thirty (30) days, whether or not consecutive; or

 
 
(o)
any of the Loan Documents shall be canceled, terminated, revoked or rescinded by
Borrower otherwise than in accordance with the terms thereof or with the express
prior approval of the Lenders, or any action at law, suit in equity or other
legal proceeding to cancel, revoke or rescind any of the Loan Documents shall be
commenced by or on behalf of the Borrower which is a party thereto or any of
their respective stockholders, partners or beneficiaries, or any court or any
other governmental or regulatory authority or agency of competent jurisdiction
shall make a determination that, or issue a judgment, order, decree or ruling to
the effect that, any one or more of the Loan Documents is illegal, invalid or
unenforceable against the Borrower in accordance with the terms thereof; or

 
 
(p)
any Borrower or any Subsidiary thereof shall be indicted for a federal or state
crime, a punishment for which could include the forfeiture of any of its assets;
or

 

 
31
 
 

 
(q)
any failure by the Borrower to duly observe or perform any other term, covenant,
condition or agreement under this Agreement and continuance of such failure for
a period of thirty (30) days after notice thereof from the Agent; or

 
 
(r)
any failure by the Borrower to duly perform all of its obligations under any
Hedging Contract that hedges Borrower’s interest rates under this Agreement,
which such failure results in the designation by the Agent of an “Early
Termination Date” with respect to the Borrower pursuant to (and as defined
in)  Section 6(a) of the applicable Hedging Contract; or

 
 
(s)
any Event of Default under the Revolver Loan; or

 
 
(t)
any “Event of Default”, as defined or otherwise set forth in any of the other
Loan Documents, shall occur.

 
11.2           Termination of Advances and Acceleration.  Upon the occurrence of
any Default or Event of Default, Lenders shall have the right to suspend the
making of any Advances.  Further, if any one or more Events of Default shall
occur and be continuing, the Agent may by notice to the Borrower declare the
Lenders’ obligations to make Advances hereunder to be terminated, whereupon the
same shall terminate and the Lenders shall be relieved of all obligations to
make Advances to the Borrower, and/or declare all unpaid principal of and
accrued interest on the Notes, together with all other amounts owing under the
Loan Documents, to be immediately due and payable, whereupon same shall become
and be immediately due and payable, anything in the Loan Documents to the
contrary notwithstanding, without presentment, protest, demand or other notice
of any kind, all of which are hereby expressly waived by the Borrower and, to
the extent Lenders hold in an account any unapplied proceeds from a Syndication
Event, Agent or the Lenders may immediately apply such funds in satisfaction of
any unpaid principal of and accruing interest on the Notes; provided that if any
one or more of the Events of Default specified in §11.1 (k), §11.1 (l), or §11.1
(m), above, shall occur with respect to any Borrower, the Lenders’ obligations
to make Advances hereunder automatically shall so terminate and all unpaid
principal of and accrued interest on the Notes, together with all other amounts
owing under the Loan Documents, automatically shall become and be immediately so
due and payable, without any declaration or other act on the part of the Agent
or the Lenders.
 
11.3           Other Remedies.  If any one or more of the Events of Default
shall have occurred and continued beyond any applicable grace periods, and
whether or not the Lenders shall have terminated its obligations to make
Advances or accelerated the maturity of the Loan pursuant to §11.2, the Agent
and the Lenders may proceed to protect and enforce its rights and remedies under
this Agreement, the Note or any of the other Loan Documents, including, by
foreclosure, exercise of set-off or pledge rights and/or by suit in equity,
action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations are
evidenced, including as permitted by applicable law the obtaining of the ex
parte appointment of a receiver, and, if any amount owed to the Agent or the
Lenders shall have become due, by declaration or otherwise, proceed to enforce
the payment thereof or any other legal or equitable right of the Agent or the
Lenders.  No remedy conferred upon the Agent or the Lenders or the holder of the
Note in this Agreement or in any of the other Loan Documents is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
shall be in addition to every other remedy given hereunder or thereunder or now
or hereafter existing at law or in equity or by statute or any other provision
of law.
 

 
32
 
 

Notwithstanding any provisions of this Agreement to the contrary, all terms and
conditions of this Agreement, and all rights and remedies of the Lenders
hereunder are subject to and limited by the terms and conditions of the
Intercreditor Agreement as the terms of the Intercreditor Agreement may be
applicable to same.
 
11.4           Distribution of Proceeds.  Subject to the terms and conditions
hereof, the Agent shall distribute all Liquidation Proceeds allocated to the
Loan as provided above on a pro-rata basis in the order and manner set forth
below:
 
 
First:
To the Agent, towards any fees and any expenses for which the Agent is entitled
to reimbursement under this Agreement or the other Loan Documents not
theretofore paid to the Agent.

 
 
Second:
To all Lenders in accordance with their proportional share based upon their
respective Commitment Percentages until all Lenders have been reimbursed for all
expenses which such Lenders have previously paid to the Agent and not
theretofore paid to such Lenders.

 
 
Third:
To the ratable payment, on a pari passu basis, of (a) all principal and interest
due to Lenders under the Loan, with each Lender applying the proceeds for
purposes of this Agreement first against the outstanding principal balance due
to such Lender under the Loan and then to accrued and unpaid interest due under
the Loans, and (b) any outstanding obligations under any Hedging Contracts
(including outstanding obligations to any hedge provider which was a Lender or
Affiliate of a Lender at the time such derivative transaction was entered into).

 
 
Fourth:
To all applicable Lenders in accordance with their proportional share based upon
their respective Commitment Percentages until all Lenders have been paid in full
all other amounts due to such Lenders under the Loan including, without
limitation, any costs and expenses incurred directly by such Lenders to the
extent such costs and expenses are reimbursable to such Lenders by the Borrowers
under the Loan Documents.

 
 
Fifth:
To the Borrowers or such third parties as may be entitled to claim Liquidation
Proceeds.

 


11.5           Power of Attorney.  For the purposes of carrying out the
provisions and exercising the rights, remedies, powers and privileges granted by
or referred to in this Article, after the occurrence of an Event of Default and
during the continuation thereof the Borrower hereby irrevocably constitutes and
appoints the Agent its true and lawful attorney-in-fact, with full power of
substitution, to execute, acknowledge and deliver any instruments and do and
perform any acts which are referred to in this Article, in the name and on
behalf of the Borrower.  The power vested in such attorney-in-fact is, and shall
be deemed to be, coupled with an interest and irrevocable.
 

 
33
 
 

11.6           Waivers.  The Borrower hereby waives to the extent not prohibited
by applicable law and to the extent not expressly required hereunder (a) all
presentments, demands for performance, notices of nonperformance (except to the
extent required by the provisions hereof or of any of the other Loan Documents),
protests and notices of dishonor, (b) any requirement of diligence or promptness
on the Agent’s or Lenders’ part in the enforcement of its rights (but not
fulfillment of its obligations) under the provisions of this Agreement or any of
the other Loan Documents, and (c) any and all notices of every kind and
description which may be required to be given by any statute or rule of law and
any defense of any kind which the Borrower may now or hereafter have with
respect to its liability under this Agreement or under any of the other Loan
Documents.
 
12.           SETOFF.  After the occurrence and during the continuation of an
Event of Default, Borrower agrees that Lenders may set off on account of the
Obligations upon and against all of Borrower’s accounts maintained with the
Lenders (excluding all non-Borrower accounts or trust accounts) deposits,
credits and other property, now or hereafter in the possession, custody,
safekeeping or control of Lenders or any entity related to or affiliated with
Lenders or in transit to any of them.  After the occurrence of an Event of
Default continuing beyond any applicable grace periods, any such deposits
(general or specific, time or demand, provisional or final, regardless of
currency, maturity, or the branch of the Lender where such deposits are held)
credits and property may be applied to or set off, without notice or compliance
with any other condition precedent (all of which is hereby waived) against the
payment of the Obligations and any and all other Obligations in such manner and
order as Lenders in its sole discretion may determine subject to §11.4.
 
13.           EXPENSES.  The Borrower agrees to pay (a) the reasonable costs of
producing and reproducing this Agreement, the other Loan Documents and the other
agreements and instruments mentioned herein, (b) any taxes (including any
interest and penalties in respect thereto) payable by the Lenders (other than
franchise taxes and taxes based upon the Lenders’ net income or receipts),
including any taxes payable on or with respect to the transactions contemplated
by this Agreement, including any taxes payable by the Lenders after the Closing
Date (the Borrower hereby agreeing to indemnify the Lenders with respect
thereto), (c) the reasonable fees, expenses and disbursements of the Agent’s
counsel or any local counsel to the Agent incurred in connection with the
preparation or interpretation of the Loan and the Loan Documents and other
instruments mentioned herein, the making of each Advance hereunder, and
amendments, modifications, approvals, consents or waivers hereto or hereunder,
(d) the reasonable fees, expenses and disbursements of the Agent incurred in
connection with the preparation or interpretation of the Loan and the Loan
Documents and other instruments mentioned herein, and the making of each Advance
hereunder (including all reasonable appraisal fees, and surveyor fees subject to
the terms of §9.5 hereof), (e) all reasonable out-of-pocket expenses (including
reasonable attorneys’ fees and costs) and the reasonable fees and costs of
consultants, accountants, auctioneers, receivers, brokers, property managers,
appraisers, investment bankers or other experts retained by the Agent or the
Lenders in connection with (i) the enforcement of or preservation of rights
under any of the Loan Documents against the Borrower or the administration
thereof after the occurrence and during the continuation of a Default or Event
of Default and (ii) any litigation, proceeding or dispute arising hereunder, (f)
all reasonable fees, expenses and disbursements of the Agent and the Lenders
incurred in connection with UCC searches, UCC filings, title rundowns, title
searches or mortgage recordings in accordance with the terms hereof; and (g) all
reasonable costs associated with annual inspections, or at any time after the
occurrence and continuation of an Event of Default, all reasonable expenses
incurred by Agent for site visits for real property located outside of the
Commonwealth of Massachusetts which expenses shall not exceed $10,000.00 per
year.  The covenants of this Section shall survive payment or satisfaction of
payment of all amounts owing with respect to the Notes.
 

 
34
 
 

14.           INDEMNIFICATION.  The Borrower agrees to indemnify and hold
harmless the Agent and the Lenders from and against any and all claims, actions
and suits, whether groundless or otherwise, and from and against any and all
liabilities, losses, damages and expenses of every nature and character arising
out of this Agreement or any of the other Loan Documents or the transactions
contemplated hereby and thereby including, without limitation, (a) any
brokerage, leasing, finders or similar fees, (b) any disbursement of the
proceeds of any of the Advances, (c) any condition of the properties comprising
the Unencumbered Pool Properties whether related to the quality of construction
or otherwise, (d) any actual or proposed use by the Borrower of the proceeds of
any of the Advances, (e) any actual or alleged violation of any Requirements or
Project Approvals, (f) any action taken by Lender to enforce its rights and
remedies under the Loan Documents, including the rights and remedies set forth
in §11 hereof, or (g) the Borrower entering into or performing this Agreement or
any of the other Loan Documents, in each case including, without limitation, the
reasonable fees and disbursements of counsel incurred in connection with any
such investigation, litigation or other proceeding, and in each case except to
the extent such claims, actions, suits, liabilities, losses, damages or costs
arise due to Agent’s or a Lender’s gross negligence or intentional
misconduct.  In litigation, or the preparation therefor, the Lenders shall be
entitled to select its own counsel and, in addition to the foregoing indemnity,
the Borrower agrees to pay within thirty (30) days the reasonable fees and
expenses of such counsel.  The obligations of the Borrower under this Section
shall survive the repayment of the Loan and shall continue in full force and
effect so long as the possibility of such claim, action or suit exists.  If, and
to the extent that the obligations of the Borrower under this Section are
unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment in satisfaction of such obligations which is
permissible under applicable law.
 
15.           LIABILITY OF THE AGENT AND THE LENDERS.   The liability of the
Agent and the Lenders to the Borrower for any breach of the terms of this
Agreement by the Agent and the Lenders shall not exceed a sum equal to the
amount which the Lenders shall be determined to have failed to advance in
consequence of a breach by the Lenders of its obligations under this Agreement,
together with interest thereon at the rate payable by the Borrower under the
terms of the Notes for Advances which the Borrower is to receive hereunder,
computed from the date when the Advance should have been made by the Lenders to
the date when the Advance is, in fact, made by the Lenders, and, upon the making
of any such payment by the Lenders to the Borrower, the same shall be treated as
an Advance under this Agreement, in the same fashion as any other Advance under
the terms of this Agreement.  In no event shall the Lenders be liable to the
Borrower, or anyone claiming by, under or through the Borrower, for any special,
exemplary, punitive or consequential damages, whatever the nature of the breach
of the terms of this Agreement by the Agent or the Lenders, such damages and
claims therefor being expressly WAIVED by the Borrower.
 
Notwithstanding the foregoing, Borrower agrees that no action shall be commenced
by Borrower for any claim of any kind against the Agent or the Lenders under or
in connection with this Agreement unless written notice specifically setting
forth the claim of Borrower shall have been given to the Agent within ninety
(90) days after the occurrence of the event which Borrower alleges gives rise to
such claims, and failure to give such notice shall constitute a WAIVER of any
such claim.
 

 
35
 
 

16.           RIGHTS OF THIRD PARTIES.  All conditions to the performance of the
obligations of the Lenders under this Agreement, including the obligation to
make Advances, are imposed solely and exclusively for the benefit of the Lenders
and no other Person shall have standing to require satisfaction of such
conditions in accordance with their terms or be entitled to assume that the
Lenders will refuse to make Advances in the absence of strict compliance with
any or all thereof and no other Person shall, under any circumstances, be deemed
to be a beneficiary of such conditions, any and all of which may be freely
waived in whole or in part by the Lender at any time if in its sole discretion
it deems it desirable to do so.
 
17.           SURVIVAL OF COVENANTS, ETC.  All covenants, agreements,
representations and warranties made herein, in the Notes, in any of the other
Loan Documents or in any documents or other papers delivered by or on behalf of
the Borrower pursuant hereto and thereto shall be deemed to have been relied
upon by the Lenders, notwithstanding any investigation heretofore or hereafter
made by it, and shall survive the making by the Lenders of the Advances, as
herein contemplated, and shall continue in full force and effect either (i) so
long as any amount due under this Agreement or the Note or any of the other Loan
Documents remains outstanding or the Lenders have any obligation to make any
Advances or (ii) for such longer period as may be expressly provided for herein
or in any other Loan Document.  All statements contained in any certificate or
other paper delivered to the Agent or the Lenders at any time by or on behalf of
any Person or any Subsidiary thereof pursuant hereto shall constitute
representations and warranties by such Person.
 
18.           THE AGENT AND THE LENDERS.
 
18.1           Appointment of Agent.  Each Lender hereby irrevocably designates
and appoints RBS Citizens, National Association as Agent of such Lender to act
as specified herein and in the other Loan Documents, and each such Lender hereby
irrevocably authorizes the Agent to take such actions, exercise such powers and
perform such duties as are expressly delegated to or conferred upon the Agent by
the terms of this Agreement and the other Loan Documents, together with such
other powers as are reasonably incidental thereto.  The Agent agrees to act as
such upon the express conditions contained in this Article 18.  The Agent shall
not have any duties or responsibilities except those expressly set forth herein
or in the other Loan Documents, nor shall it have any fiduciary relationship
with any Lender, and no implied covenants, responsibilities, duties, obligations
or liabilities shall be read into this Agreement or otherwise exist against the
Agent.  Except as specifically provided herein, the provisions of this Article
18 are solely for the benefit of the Agent and the Lenders, and the Borrower
shall not have any rights as a third party beneficiary of any of the provisions
hereof.
 

 
36
 
 

18.2           Administration of Loan by Agent.  The Agent shall be responsible
for administering the Loan on a day-to-day basis.  In the exercise of such
administrative duties, the Agent shall use the same diligence and standard of
care that is customarily used by the Agent with respect to similar loans held by
the Agent solely for its own account.
 
Each Lender delegates to the Agent the full right and authority on its behalf to
take the following specific actions in connection with its administration of the
Loan:
 
 
(i)
to fund the Loan in accordance with the provisions of the Loan Documents, but
only to the extent of immediately available funds provided to the Agent by the
respective Lenders for such purpose;

 
 
(ii)
to receive all payments of principal, interest, fees and other charges paid by,
or on behalf of, the Borrower and, except for fees to which the Agent is
entitled pursuant to the Loan Documents or otherwise, to distribute all such
funds to the respective Lenders as provided for hereunder;

 
 
(iii)
to keep and maintain complete and accurate files and records of all material
matters pertaining to the Loan, and make such files and records available for
inspection and copying by each Lender and its respective employees and agents
during normal business hours upon reasonable prior notice to the Agent; and

 
 
(iv)
to do or omit doing all such other actions as may be reasonably necessary or
incident to the implementation, administration and servicing of the Loan and the
rights and duties delegated hereinabove.

 
18.3           Delegation of Duties.  The Agent may execute any of its duties
under this Loan Agreement or any other Loan Document by or through its agent or
attorneys-in-fact, and shall be entitled to the advice of counsel concerning all
matters pertaining to its rights and duties hereunder or under the Loan
Documents. The Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care.
 
18.4           Exculpatory Provisions.  Neither the Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
liable to the Lenders for any action lawfully taken or omitted to be taken by it
or them under or in connection with this Agreement or the other Loan Documents,
except for its or their gross negligence or willful misconduct.  Neither the
Agent nor any of its officers, directors, employees, agents, attorneys-in-fact
or affiliates shall be responsible for or have any duty to ascertain, inquire
into, or verify (i) any recital, statement, representation or warranty made by
the Borrower or any of its officers or agents contained in this Agreement or the
other Loan Documents or in any certificate or other document delivered in
connection therewith; (ii) the performance or observance of any of the covenants
or agreements contained in, or the conditions of, this Agreement or the other
Loan Documents; (iii) the state or condition of any properties of the Borrower
or any other obligor hereunder constituting collateral for the Obligations of
the Borrower hereunder, or any information contained in the books or records of
the Borrower; (iv) the validity, enforceability, collectibility, effectiveness
or genuineness of this Loan Agreement or any other Loan Document or any other
certificate, document or instrument furnished in connection therewith; or (v)
the validity, priority or perfection of any lien securing or purporting to
secure the Obligations or the value or sufficiency of any collateral.
 

 
37
 
 

18.5           Reliance by Agent.  The Agent shall be entitled to rely, and
shall be fully protected in relying, upon any notice, consent, certificate,
affidavit, or other document or writing believed by it to be genuine and correct
and to have been signed, sent or made by the proper person or persons, and upon
the advice and statements of legal counsel (including, without limitation,
counsel to the Borrower), independent accountants and other experts selected by
the Agent.  The Agent shall be fully justified (as to the Lenders) in failing or
refusing to take any action under this Agreement or any other Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
as it deems appropriate or its shall first be indemnified to its satisfaction by
the Lenders against any and all liability and expense which may be incurred by
it by reason of the taking or failing to take any such action.  The Agent shall
in all cases be fully protected from the Lenders in acting, or in refraining
from acting, under this Agreement and the other Loan Documents in accordance
with any written request of the Required Lenders, and each such request of the
Required Lenders, and any action taken or failure to act by the Agent pursuant
thereto, shall be binding upon all of the Lenders; provided, however, that the
Agent shall not be required in any event to act, or to refrain from acting, in
any manner which is contrary to the Loan Documents or to applicable law.
 
18.6           Notice of Default.  The Agent shall not be deemed to have
knowledge or notice of the occurrence of any Event of Default unless the Agent
has actual knowledge of the same or has received notice from a Lender or the
Borrower referring to this Agreement, describing such Event of Default and
stating that such notice is a “notice of default”.  In the event that the Agent
obtains such actual knowledge or receives such a notice, the Agent shall give
prompt notice thereof to each of the Lenders. The Agent shall take such action
with respect to such Event of Default as shall be reasonably directed by the
Required Lender unless and until the Agent shall have received such direction,
the Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to any such Event of Default as it shall deem
advisable in the best interest of the Lenders, provided, however, that the Agent
shall not accelerate the indebtedness under this Loan Agreement without the
prior written consent of the Required Lenders.
 
18.7           Lenders’ Credit Decisions.  Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender, and based
on the financial statements prepared by the Borrower and such other documents
and information as it has deemed appropriate, made its own credit analysis and
investigation into the business, assets, operations, property, and financial and
other condition of the Borrower and has made its own decision to enter into this
Agreement and the other Loan Documents.  Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in determining whether or not
conditions precedent to closing any Loan hereunder have been satisfied and in
taking or not taking any action under this Agreement and the other Loan
Documents.  Each Lender expressly acknowledges that is has relied upon its own
legal counsel in its consideration of its decision to enter into the Agreement
and the other Loan Documents and will so rely in regard to the implementation of
the transaction contemplated hereby and thereby and that it does not have any
lawyer-client relationship with Agent’s counsel or counsels or any other Lenders
with respect thereto.
 

 
38
 
 

18.8           Agent’s Reimbursement and Indemnification.  The Lenders agree to
reimburse and indemnify the Agent, ratably in proportion to their respective
Commitments, for (i) any amounts not reimbursed by the Borrower for which the
Agent is entitled to reimbursement by the Borrower under this Agreement or the
other Loan Documents, (ii) any other expenses incurred by the Agent on behalf of
the Lenders in connection with the preparation, execution, delivery,
administration, amendment, waiver and/or enforcement of this Agreement and the
other Loan Documents, and (iii) any liabilities, obligations, losses, damages,
penalties, action, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever which may be imposed on, incurred by or asserted
against the Agent in any way relating to or arising out of this Agreement or the
other Loan Documents or any other document delivered in connection therewith or
any transaction contemplated thereby, or the enforcement of any of the terms
hereof or thereof, provided that no Lender shall be liable for any of the
foregoing to the extent that they arise from the gross negligence or willful
misconduct of the Agent.  If any indemnity furnished to the Agent for any
purpose shall, in the opinion of the Agent, be insufficient or become impaired,
the Agent may call for additional indemnity and cease, or not commence, to do
the action indemnified against until such additional indemnity is furnished.
 
18.9           Agent in its Individual Capacity.  With respect to its Commitment
as a Lender, and the Loans made by it and the Note issued to it, the Agent shall
have the same rights and powers hereunder and any other Loan Document as any
Lender and may exercise the same as thought it were not the Agent, and the term
“Lender” or “Lenders” shall, unless the context otherwise indicates, include the
Agent in its individual capacity.  The Agent and its subsidiaries and affiliates
may accept deposits from, lend money to, and generally engage in any kind of
commercial or investment banking, trust, advisory or other business with the
Borrower or any subsidiary or affiliate of the Borrower as if it were not the
Agent hereunder.
 
18.10         Successor Agent.  The Agent may resign at any time by giving
thirty (30) days’ prior written notice to the Lenders and Borrower.  The
Required Lenders, for good cause, may remove Agent at any time by giving thirty
(30) days’ prior written notice to the Agent, the Borrower and the other
Lenders.  Upon any such resignation or removal, the Required Lenders shall have
the right to appoint a successor Agent.  If no successor Agent shall have been
so appointed by the Required Lenders and accepted such appoint within thirty
(30) days after the retiring Agent’s giving notice of resignation or the
Required Lenders’ giving notice of removal, as the case may be, then the
retiring Agent may appoint, on behalf of the Borrower and the Lenders, a
successor Agent.  Each such successor Agent shall be a financial institution
which meets the requirements of an Eligible Assignee. Unless an Event of Default
shall have occurred and be continuing, any successor Agent shall be reasonably
acceptable to the Borrower.  Upon the acceptance of any appointment as Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents.  After any retiring
Agent’s resignation hereunder, the provisions of this Article 18 shall continue
in effect for its benefit in respect of any actions taken or omitted to be taken
by it while it was acting as the Agent hereunder.
 

 
39
 
 

18.11         Duties in the Case of Enforcement.  In the case one or more Events
of Default have occurred and shall be continuing, and whether or not
acceleration of the Obligations shall have occurred, the Agent shall, at the
request, or may, upon the consent, of the Required Lenders, and provided that
the Lenders have given to the Agent such additional indemnities and assurances
against expenses and liabilities as the Agent may reasonably request, proceed to
enforce the provisions of this Loan Agreement and the other Loan Documents
respecting the exercise of any legal or equitable rights or remedies as it may
have hereunder or under any other Loan Document or otherwise by virtue of
applicable law, or to refrain from so acting if similarly requested by the
Required Lenders. The Agent shall be fully protected as to the Lenders in so
acting or refraining from acting upon the instruction of the Required Lenders,
and such instruction shall be binding upon all the Lenders. The Required Lenders
may direct the Agent in writing as to the method and the extent of any such
foreclosure, sale or other disposition or the exercise of any other right or
remedy, the Lenders hereby agree to indemnify and hold the Agent harmless from
all costs and liabilities incurred in respect of all actions taken or omitted in
accordance with such direction, provided that the Agent need not comply with any
such direction to the extent that the Agent reasonably believes the Agent’s
compliance with such direction to be unlawful or commercially unreasonable in
any applicable jurisdiction. The Agent may, in its discretion but without
obligation, in the absence of direction from the Required Lenders, take such
interim actions as it believes necessary to preserve the rights of the Lenders
hereunder, including but not limited to petitioning a court for injunctive
relief, appointment of a receiver or preservation of the proceeds of any action
taken.  Each of the Lenders acknowledges and agrees that no individual Lender
may separately enforce or exercise any of the provisions of any of the Loan
Documents, including without limitation the Notes, other than through the Agent.
 
18.12         Respecting Loans and Payments.
 
18.12.1      Procedures for Loans.  Agent shall give written notice to each
Lender of each request for a conversion of an existing Loan from a Variable Rate
Advance to a Libor Advance, by facsimile transmission, hand delivery or
overnight courier, not later than 11:00 a.m. (Boston time) (i) two (2) Business
Days prior to any Libor Advance or conversion to a Libor Advance, or (ii) one
(1) Business Day prior to any Variable Rate Advance.  Each such notice shall be
accompanied by a written summary of the request for a Loan and shall specify (a)
the date of the requested Loan, (b) the aggregate amount of the requested Loan,
(c) each Lender’s pro rata share of the requested Loan, and (d) the applicable
interest rate selected by Borrower with respect to such Loan, or any portion
thereof, together with the applicable Interest Period, if any, selected, or
deemed selected, by Borrower.  Each Lender shall, before 11:00 a.m. (Boston
time) on the date set forth in any such request for a Loan, make available to
Agent, at an account to be designated by Agent at RBS Citizens, National
Association in Boston, Massachusetts, in same day funds, each Lender’s ratable
portion of the requested Loan.  After Agent’s receipt of such funds and upon
Agent’s determination that the applicable conditions to making the requested
Loan have been fulfilled, Agent shall make such funds available to Borrower as
provided for in this Loan Agreement.  Promptly after receipt by Agent of written
request from any Lender, Agent shall deliver to the requesting Lender a copy of
the Borrower’s request for Loans and the accompanying certifications and such
other instruments, documents, certifications and approvals delivered by or on
behalf of Borrower to Agent in support of the requested Loan.
 

 
40
 
 

18.12.2      Nature of Obligations of Lenders.  The obligations of the Lenders
hereunder are several and not joint.  Failure of any Lender to fulfill its
obligations hereunder shall not result in any other Lender becoming obligated to
advance more than its Commitment Percentage of the Loan, nor shall such failure
release or diminish the obligations of any other Lender to fund its Commitment
Percentage provided herein.
 
18.12.3      Payments to Agent.  All payments of principal of and interest on
the Loans or the Notes shall be made to the Agent by the Borrower or any other
obligor or guarantor for the account of the Lenders in immediately available
funds as provided in the Notes and this Agreement.  The Agent agrees promptly to
distribute to each Lender, on the same Business Day upon which each such payment
is made if possible, such Lender’s proportionate share of each such payment in
immediately available funds, except as otherwise expressly provided herein.  The
Agent shall upon each distribution promptly notify Borrower of such distribution
and each Lender of the amounts distributed to it applicable to principal of, and
interest on, the proportionate share held by the applicable Lender.  Each
payment to the Agent under the first sentence of this Section 18.12.3 shall
constitute a payment by the Borrower to each Lender in the amount of such
Lender’s proportionate share of such payment, and any such payment to the Agent
shall not be considered outstanding for any purpose after the date of such
payment by the Borrower to the Agent without regard to whether or when the Agent
makes distribution thereof as provided above.  If any payment received by the
Agent from the Borrower is insufficient to pay both all accrued interest and all
principal then due and owing, the Agent shall first apply such payment to all
outstanding interest until paid in full and shall then apply the remainder of
such payment to all principal then due and owing, and shall distribute the
payment to each Lender accordingly.
 
18.12.4      Distribution of Liquidation Proceeds.  Subject to the terms and
conditions hereof, the Agent shall distribute all Liquidation Proceeds in the
order and manner set forth below:
 
First:
 
To the Agent, towards any fees and any expenses for which the Agent is entitled
to reimbursement under this Agreement or the other Loan Documents not
theretofore paid to the Agent.
 
   
Second:
 
To all applicable Lenders in accordance with their proportional share based upon
their respective Commitment Percentages until all Lenders have been reimbursed
for all expenses which such Lenders have previously paid to the Agent and not
theretofore paid to such Lenders.
 
   
Third:
 
To all applicable Lenders based upon their respective Commitment Percentages
until all Lenders have been paid in full any Individual Lender Litigation
Expenses.
 
   
Fourth:
 
To all Lenders in accordance with their proportional share based upon their
respective Commitment Percentages until all Lenders have been paid in full all
principal and interest due to such Lenders under the Loan, with each Lender
applying such proceeds for purposes of this Agreement first against the
outstanding principal balance due to such Lender under the Loan and then to
accrued and unpaid interest due under the Loan.
 


 
41
 
 



Fifth:
 
To all applicable Lenders in accordance with their proportional share based upon
their respective Commitment Percentages until all Lenders have been paid in full
all other amounts due to such Lenders under the Loan including, without
limitation, any costs and expenses incurred directly by such Lenders to the
extent such costs and expenses are reimbursable to such Lenders by the Borrower
under the Loan Documents.
 
   
Sixth:
 
To the Borrower or such third parties as may be entitled to claim Liquidation
Proceeds.
 



18.12.5         Adjustments.  If, after Agent has paid each Lender’s
proportionate share of any payment received or applied by Agent in respect of
the Loan, that payment is rescinded or must otherwise be returned or paid over
by Agent, whether pursuant to any bankruptcy or insolvency law, sharing of
payments clause of any loan agreement or otherwise, such Lender shall, at
Agent’s request, promptly return its proportionate share of such payment or
application to Agent, together with the Lender’s proportionate share of any
interest or other amount required to be paid by Agent with respect to such
payment or application.
 
18.12.6         Setoff.  If any Lender (including the Agent), acting in its
individual capacity, shall exercise any right of setoff against a deposit
balance or other account of the Borrower held by such Lender on account of the
Obligations of the Borrower under this Agreement, such lender shall remit to the
Agent all such sums received pursuant to the exercise of such right of setoff,
and the Agent shall apply all such sums for the benefit of all of the Lenders
hereunder in accordance with the terms of this Agreement.
 
18.12.7         Distribution by Agent.  If in the opinion of the Agent
distribution of any amount received by it in such capacity hereunder or under
the Notes or under any of the other Loan Documents might involve any liability,
it may refrain from making distribution until its right to make distribution
shall have been adjudicated by a court of competent jurisdiction or has been
resolved by the mutual consent of all Lenders.  In addition, the Agent may
request full and complete indemnity, in form and substance satisfactory to it,
prior to making any such distribution.  If a court of competent jurisdiction
shall adjudge that any amount received and distributed by the Agent is to be
repaid, each person to whom any such distribution shall have been made shall
either repay to the Agent its proportionate share of the amount so adjudged to
be repaid or shall pay over to the same in such manner and to such persons as
shall be determined by such court.
 
18.13            Delinquent Lender.  If for any reason any Lender shall fail or
refuse to abide by its obligations under the Agreement, including without
limitation its obligation to make available to Agent its pro rata share of any
Loan, expenses or setoff (a “Delinquent Lender”) and such failure is not cured
within ten (10) days of receipt from the Agent of written notice thereof, then,
in addition to the rights and remedies that may be available to Agent, other
Lenders, the Borrower or any other party at law or in equity, and not at
limitation thereof, (i) such Delinquent Lender’s right to participate in the
administration of, or decision-making rights related to, the Loans, this
 

 
42
 
 

Agreement or the other Loan Documents shall be suspended during the pendency of
such failure or refusal, and (ii) a Delinquent Lender shall be deemed to have
assigned any and all payments due to it from the Borrower, whether on account of
the outstanding Loans, interest, fees or otherwise, to the remaining
non-delinquent Lenders for application to, and reduction of, their proportionate
shares of the outstanding Loans until, as a result of application of such
assigned payments the Lenders’ respective pro rata shares of all the outstanding
Loans shall have returned to those in effect immediately prior to such
delinquency and without giving effect to the nonpayment causing such
delinquency.  The Delinquent Lender’s decision-making and participation rights
to payments as set forth in clauses (i) and (ii) hereinabove shall be restored
only upon the payment by the Delinquent Lender of its pro rata share of any
Loans or expenses as to which it is delinquent, together with interest thereon
at the Default Rate from the date when originally due until the date upon which
any such amounts are actually paid.
 
The non-delinquent Lenders shall also have the right, but not the obligation, in
their respective, sole and absolute discretion, to acquire for no cash
consideration (pro rata, based on the respective Commitments of those Lenders
electing to exercise such right) the Delinquent Lender’s Commitment to fund
future Loans (the “Future Commitment”).  Upon any such purchase of the pro rata
share of any Delinquent Lender’s Future Commitment, the Delinquent Lender’s
share in future Loans and its rights under the Loan Documents with respect
thereto shall terminate on the date of purchase, and the Delinquent Lender shall
promptly execute all documents reasonably requested to surrender and transfer
such interest, including, if so requested, an Assignment and Acceptance.  Each
Delinquent Lender shall indemnify Agent and each non-delinquent Lender from and
against any and all loss, damage or expenses, including but not limited to
reasonable attorneys’ fees and funds advanced by Agent or by any non-delinquent
Lender, on account of an Delinquent Lender’s failure to timely fund its pro rata
share of a Loan or to otherwise perform its obligations under the Loan
Documents.
 
18.14            Holders.  The Agent may deem and treat the payee of any Note as
the owner thereof for all purposes hereof unless and until a written notice of
the assignment, transfer or endorsement thereof, as the case may be, shall have
been filed with the Agent.  Any request, authority or consent of any person or
entity who, at the time of making such request or giving such authority or
consent, is the holder of any Note shall be conclusive and binding on any
subsequent holder, transferee or endorsee, as the case may be, of such Note or
of any Note or Notes issued in exchange therefor.
 
18.15            Assignment and Participation.
 
18.15.1         Conditions to Assignment by Lenders.  Except as provided herein,
each Lender may assign to one or more Eligible Assignees (or one or more banks
or other financial institutions while an Event of Default exists) all or a
portion of its interests, rights and obligations under this Agreement (including
all or a portion of its Commitment Percentage and Commitment and the same
portion of the Loans at the time owing to it and the Notes held by it), upon
satisfaction of the following conditions: (a) each of the Agent and the Borrower
shall have given its prior written consent to such assignment (provided that, in
the case of the Borrower, such consent will not be unreasonably withheld and
shall not be required if a Default or Event of Default shall have occurred and
be continuing or if an assignment is to an Eligible Assignee), (b) each such
assignment shall be of a constant, and not a varying, percentage of all the
assigning Lender’s
 

 
43
 
 

rights and obligations under this Agreement, (c) prior to the occurrence of an
Event of Default and while same is continuing each assignment shall be in an
amount that is at least Five Million Dollars ($5,000,000.00) and is a whole
multiple of One Million Dollars ($1,000,000.00), (d) the parties of such
assignment shall execute and deliver to the Agent, for recording in the Register
(as hereinafter defined), an Assignment and Acceptance, substantially in the
form of Exhibit E hereto (an “Assignment and Acceptance”), together with any
Notes subject to such assignment.  Upon such execution, delivery, acceptance and
recording, from and after the effective date specified in each Assignment and
Acceptance, which effective date shall be at least five (5) Business Days after
the execution thereof, (x) the assignee thereunder shall be a party hereto and,
to the extent provided in such Assignment and Acceptance, have the rights and
obligations of a Lender hereunder, and (y) the assigning Lender shall, to the
extent provided in such assignment and upon payment to the Agent of the
registration fee referred to in Section 18.15.3, be released from its
obligations under this Agreement.
 
18.15.2         Certain Representations and Warranties, Limitations,
Covenants.  By executing and delivering an Assignment and Acceptance, the
parties to the assignment thereunder confirm to and agree with each other and
the other parties hereto as follows:
 
 
(i)
other than the representation and warranty that it is the legal and beneficial
owner of the interest being assigned thereby free and clear of any adverse
claim, the assigning Lender makes no representation or warranty, express or
implied, and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto;

 
 
(ii)
the assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower and its
affiliates, related entities or subsidiaries or any other person primarily or
secondarily liable in respect of any of the Obligations, or the performance or
observance by the Borrower or any other person primarily or secondarily liable
in respect of any of the Obligations or any of their obligations under this
Agreement or any of the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto;

 
 
(iii)
such assignee confirms that it has received a copy of this Agreement, together
with copies of the most recent financial statement provided by the Borrower as
required by the terms of this Agreement, together with such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance;

 

 
44
 
 

 
(iv)
such assignee will, independently and without reliance upon the assigning
Lender, the Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement;

 
 
(v)
such assignee represents and warrants that it is an Eligible Assignee if
required hereunder;

 
 
(vi)
such assignee appoints and authorizes the Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to the Agent by the terms hereof or thereof, together
with such powers as are reasonably incidental thereto;

 
 
(vii)
such assignee agrees that it will perform in accordance with their terms all of
the obligations that by the terms of this Agreement are required to be performed
by it as a Lender; and

 
 
(viii)
such assignee represents and warrants that it is legally authorized to enter
into such Assignment and Acceptance.

 
18.15.3         Register.  The Agent shall maintain a copy of each Assignment
and Acceptance delivered to it and a register or similar list (the “Register”)
for the recordation of the names and addresses of the Lenders and the Commitment
Percentage of, and principal amount of the Loans owing to the Lenders from time
to time.  The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Agent and the Lenders may treat each
person whose name is recorded in the Register as a Lender hereunder available
for inspection by the Borrower and the Lenders at any reasonable time and from
time to time upon reasonable prior notice.  Upon each such recordation, the
assigning Lender agrees to pay to the Agent a registration fee in the sum of
Three Thousand Five Hundred Dollars ($3,500.00).
 
18.15.4         New Notes.  Upon its receipt of an Assignment and Acceptance
executed by the parties to such assignment, together with each Note subject to
such assignment, the Agent shall (a) record the information contained therein in
the Register, and (b) give prompt notice thereof to the Borrower and the Lenders
(other than the assigning Lender).  Within five (5) Business Days after receipt
of such notice, the Borrower, at its own expense, shall execute and deliver to
the Agent, in exchange for each surrendered Note, a new Note to the order of
such Eligible Assignee pursuant to such Assignment and Acceptance and, if the
assigning Lender has retained some portion of its obligations hereunder, a new
Note to the order of the assigning Lender in an amount equal to the amount
retained by it hereunder.  Such new Notes shall provide that they are
replacements for the surrendered Notes, shall be in an aggregate principal
amount equal to the aggregate principal amount of the surrendered Notes, shall
be dated the effective date of such Assignment and Acceptance and shall
otherwise be substantially in the form of the assigned Notes.  The surrendered
Notes shall be canceled and returned to the Borrower.
 

 
45
 
 

18.15.5         Participations.  Each Lender may sell participations to one or
more banks or other financial institutions in all or a portion of such Lender’s
rights and obligations under this Agreement and the other Loan Documents;
provided that (a) each such Participation shall be in a minimum amount of Five
Million Dollars ($5,000,000.00), (b) as long as no Event of Default exists each
participant shall meet the requirements of an Eligible Assignee, (c) any such
sale or participation shall not affect the rights and duties of the selling
Lender hereunder to the Borrower, and (d) the only rights granted to the
participant pursuant to such participation arrangements with respect to waivers,
amendments or modifications of the Loan Documents shall be the rights to approve
waivers, amendments or modifications that would reduce the principal of or the
interest rate on any Loans, extend the term or increase the amount of the
Commitment of such Lender as it relates to such participant, reduce the amount
of any commitment fees to which such participant is entitled or extend any
regularly scheduled payment date for principal or interest.
 
18.16            Disclosure.  The Borrower agrees that in addition to
disclosures made in accordance with standard and customary banking practices any
Lender may disclose information obtained by such Lender pursuant to this
Agreement to assignees or participants and potential assignees or participants
hereunder; provided that such assignees or participants or potential assignees
or participants shall agree (a) to treat in confidence such information unless
such information otherwise becomes public knowledge, (b) not to disclose such
information to a third party except as required by law or legal process and (c)
not to make use of such information for purposes of transactions unrelated to
such contemplated assignment or participation.  The Agent and the Lenders agree
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to it and its affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any Hedging Contract, (g) with the written consent of the Borrower
or (h) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section or (y) becomes available to the Agent or
the Lenders on a nonconfidential basis from a source other than the
Borrower.  For purposes of this Section, “Information” means all information
received from the Borrower relating to the Borrower or any of its businesses,
other than any such information that is available to the Agent or the Lenders on
a nonconfidential basis prior to disclosure by the Borrower, provided that, in
the case of information received from the Borrower after the date hereof, such
information either (x) consists of financial statements or (y) is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 

 
46
 
 

AGENT AND EACH LENDER ACKNOWLEDGES THAT INFORMATION FURNISHED TO IT PURSUANT TO
THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE
BORROWER OR ITS RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED
COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND
THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.
 
18.17            Miscellaneous Assignment Provisions.  Any assigning Lender
shall retain its rights to be indemnified pursuant to Section 14 with respect to
any claims or actions arising prior to the date of such assignment.  If any
assignee Lender is not incorporated under the laws of the United States of
America or any state thereof, it shall prior to the date on which any interest
or fees are-payable hereunder or under any of the other Loan Documents for its
account, deliver to the Borrower and the Agent certification as to its exemption
from deduction or withholding of any United States federal income
taxes.  Anything contained in this Section 18.17 to the contrary
notwithstanding, any Lender may at any time pledge all or any portion of its
interest and rights under this Agreement (including all or any portion of its
Notes to any of the twelve Federal Reserve Banks organized under §4 of the
Federal Reserve Act, 12 U.S.C.§341).  No such pledge or the enforcement thereof
shall release the pledgor Lender from its obligations hereunder or under any of
the other Loan Documents.
 
18.18            Amendment, Waiver, Consent, Etc.  No term or provision of this
Agreement or any other Loan Document may be changed, waived, discharged or
terminated, nor may any consent required or permitted by this Agreement or any
other Loan Document be given, unless such change, waiver, discharge, termination
or consent receives the written approval of the Required Lenders, unless the
Agent is specifically allowed to give such consent, amendment or waiver pursuant
to the terms hereof.  The Borrower shall be required to give its written consent
to any amendment of this Agreement and the Loan Documents.
 
Notwithstanding the foregoing, written approval from a Supermajority of Lenders
(other than a Delinquent Lender) shall be required with respect to any proposed
amendment, waiver, discharge, termination, or consent which:
 
 
(i)
results in Borrower creating, incurring, assuming or guarantying any new
Indebtedness other than as permitted under Section 10.2 of this Agreement; or

 
 
(ii)
amends, modifies or waives any of the financial covenants set forth in Section
10.8 of this Agreement.

 

 
47
 
 

Additionally, notwithstanding the foregoing, the unanimous written approval of
all the Lenders (other than a Delinquent Lender) shall be required with respect
to any proposed amendment, waiver, discharge, termination, or consent which:
 
 
(i)
has the effect of (a) extending the final scheduled maturity or the date of any
amortization payment of any Loan or Note, (b) reducing the rate or extending the
time of payment of interest or fees thereon, (c) increasing or reducing the
principal amount thereof, or (d) otherwise postponing or forgiving any
indebtedness thereunder,

 
 
(ii)
amends, modifies or waives any provisions of this paragraph.

 
 
(iii)
changes the percentage specified in the definition of Required Lenders or
Supermajority of Lenders,

 
 
(iv)
except as otherwise provided in this Agreement, change the amount of any
Lender’s Commitment or Commitment Percentage, or

 
 
(v)
releases or waives any of the indemnifications provided in the Loan Documents;

 
and provided, further, that without the consent of the Agent, no such action
shall amend, modify or waive any provision of this Article 18.18 or any other
provisions of any Loan Document which relates to the rights or obligations of
the Agent.
 
18.19            Deemed Consent or Approval.  With respect to any requested
amendment, waiver, consent or other action which requires the approval of the
Required Lenders or all of the Lenders, as the case may be in accordance with
the terms of this Agreement, or if the Agent is required hereunder to seek or
desires to seek, the approval of the Required Lenders or all of the Lenders, as
the case may be, prior to undertaking a particular action or course of conduct,
the Agent in each such case shall provide each Lender with written notice of any
such request for amendment, waiver or consent or any other requested or proposed
action or course of conduct, accompanied by such detailed background information
and explanations as may be reasonably necessary to determine whether to approve
or disapprove such amendment, waiver, consent or other action or course of
conduct, the Agent may (but shall not be required to) include in any such
notice, printed in capital letters or boldface type a legend substantially to
the following effect;
 
“THIS COMMUNICATION REQUIRES IMMEDIATE RESPONSE, FAILURE TO RESPOND WITHIN TEN
(10) CALENDAR DAYS FROM THE RECEIPT OF THIS COMMUNICATION SHALL CONSTITUTE A
DEEMED APPROVAL BY THE ADDRESSEE OF THE ACTION REQUESTED BY THE BORROWER OR THE
COURSE OF CONDUCT PROPOSED BY THE AGENT AND RECITED ABOVE.”
 
and if the foregoing legend is included by the Agent in its communication, a
Lender shall be deemed to have approved or consented to such action or course of
conduct for all purposes hereunder if such Lender fails to object to such action
or course of conduct by written notice to the Agent within ten (10) calendar
days of such Lender’s receipt of such notice.
 

 
48
 
 

19.           NO ASSIGNMENT BY THE BORROWER.  The Borrower shall not assign or
transfer any of its rights or obligations under any of the Loan Documents
without the prior approval of the Lenders.
 
20.           RELATIONSHIP.  The relationship between the Lenders and the
Borrower is solely that of a lender and borrower, and nothing contained herein
or in any of the other Loan Documents shall in any manner be construed as making
the parties hereto partners, joint venturers or any other relationship other
than lender and borrower.
 
21.           NOTICES.  Except as otherwise provided herein or in any other Loan
Document, each notice, demand, election or request provided for or permitted to
be given pursuant to this Agreement (hereinafter in this Section referred to as
“Notice”) must be in writing and shall be deemed to have been properly given or
served by personal delivery or by sending same by overnight courier, by
depositing same in the United States Mail, postpaid and registered or certified,
return receipt requested, or by facsimile transmission, and addressed as
follows:
 
If to the Agent:


RBS Citizens, National Association
28 State Street
Boston, Massachusetts 02109
Attention:  Mr. Daniel R. Ouellette
     Senior Vice President
Facsimile: (617) 725-5695


with a copy to:


Goulston & Storrs, P.C.
400 Atlantic Avenue
Boston, Massachusetts 02110
Attention:  James H. Lerner, Esq.
Facsimile: (617) 574-7607


If to the Borrower:


Franklin Street Properties Corp.
401 Edgewater Place
Suite 200
Wakefield, Massachusetts 01880-6210
Attention:  John G. Demeritt
Facsimile: (781) 246-2807


with a copy to:


Wilmer, Cutler, Pickering, Hale and Dorr LLP
60 State Street
Boston, Massachusetts 02109
Attention:  Kenneth A. Hoxsie, Esq.
Facsimile: (617) 526-5000

 
49
 
 

If to the Lenders:


RBS Citizens, National Association
28 State Street
Boston, Massachusetts 02109
Attention:  Mr. Daniel R. Ouellette
     Senior Vice President
Facsimile: (617) 725-5695


Bank of America, N.A.
One Federal Street
Boston, Massachusetts 02110
Attention:  Mr. Israel Lopez
     Senior Vice President
Facsimile: (617) 346-5025


Wachovia Bank, National Association
Real Estate Asset Management
190 River Road (NJ3411)
Summit, New Jersey 07901
Attention: Mr. Louis Ricchione
Facsimile:  (908) 598-3617


with a copy to:


Goulston & Storrs, P.C.
400 Atlantic Avenue
Boston, Massachusetts  02110
Attention:  James H. Lerner, Esq.
Facsimile: (617) 574-7607


or to such other Lenders as provided in the Assignment and Acceptance.
 
Each Notice shall be effective upon being personally delivered, receipt of
facsimile transmission or upon being sent by overnight courier or upon being
deposited in the United States Mail as aforesaid.  However, (i) the time period
in which a response to such Notice must be given or any action taken with
respect thereto (if any), and (ii) the commencement of a default period, to the
extent notice is required hereunder, shall commence to run from the date of
receipt if personally delivered, sent by facsimile transmission, or sent by
overnight courier, or if so deposited in the United States Mail, the earlier of
three (3) Business Days following such deposit or the date of receipt as
disclosed on the return receipt.  Rejection or other refusal to accept or the
inability to deliver because of changed address for which no Notice was given
shall be deemed to be receipt of the Notice sent.  By giving at least thirty
(30) days’ prior Notice thereof, the Borrower or the Lender shall have the right
from time to time and at any time during the term of this Agreement to change
their respective addresses and each shall have the right to specify as its
address any other address within the United States of America.
 

 
50
 
 

22.           GOVERNING LAW.  This Agreement and each of the other Loan
Documents, except as otherwise specifically provided therein, are contracts
under the laws of the Commonwealth of Massachusetts and shall for all purposes
be construed in accordance with and governed by the laws of said Commonwealth
(excluding the laws applicable to conflicts or choice of law).
 
23.           CONSENT TO JURISDICTION; WAIVERS.  THE BORROWER, AGENT AND THE
LENDERS EACH HEREBY IRREVOCABLY AND UNCONDITIONALLY (A) SUBMIT TO NONEXCLUSIVE
PERSONAL JURISDICTION IN THE COMMONWEALTH OF MASSACHUSETTS OVER ANY SUIT, ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS, AND (B) WAIVE ANY AND ALL PERSONAL RIGHTS UNDER THE LAWS OF ANY
STATE (I) TO THE RIGHT, IF ANY, TO TRIAL BY JURY, (II) TO OBJECT TO JURISDICTION
WITHIN THE COMMONWEALTH OF MASSACHUSETTS OR VENUE IN ANY PARTICULAR FORUM WITHIN
THE COMMONWEALTH OF MASSACHUSETTS, AND (III) TO THE RIGHT, IF ANY, TO CLAIM OR
RECOVER ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES
OTHER THAN ACTUAL DAMAGES.  THE BORROWER, AGENT AND THE LENDERS EACH AGREE THAT,
IN ADDITION TO ANY METHODS OF SERVICE OF PROCESS PROVIDED FOR UNDER APPLICABLE
LAW, ALL SERVICE OF PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING MAY BE MADE
BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED DIRECTED TO THE
BORROWER, AGENT AND THE LENDERS AT THE ADDRESSES SET FORTH IN §21 ABOVE, AND
SERVICE SO MADE SHALL BE COMPLETE FIVE (5) DAYS AFTER THE SAME SHALL BE SO
MAILED.  NOTHING CONTAINED HEREIN, HOWEVER, SHALL PREVENT THE AGENT AND THE
LENDERS FROM BRINGING ANY SUIT, ACTION OR PROCEEDING OR EXERCISING ANY RIGHTS
AGAINST THE BORROWER, AND AGAINST ANY PROPERTY OF THE BORROWER, IN ANY OTHER
STATE.  INITIATING SUCH SUIT, ACTION OR PROCEEDING OR TAKING SUCH ACTION IN ANY
STATE SHALL IN NO EVENT CONSTITUTE A WAIVER OF THE AGREEMENT CONTAINED HEREIN
THAT THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS SHALL GOVERN THE RIGHTS AND
OBLIGATIONS OF THE BORROWER, AGENT AND THE LENDERS HEREUNDER OR THE SUBMISSION
HEREIN BY THE BORROWER TO NONEXCLUSIVE PERSONAL JURISDICTION WITHIN THE
COMMONWEALTH OF MASSACHUSETTS.
 
24.           PREFERENCES.  Agent and Lenders shall have no obligation to
marshal any assets in favor of Borrower or any other party or against or in
payment of any or all of the obligations of Borrower pursuant to this Agreement,
the Note or any other Loan Document.  Lenders shall have the continuing and
exclusive right to apply or reverse and reapply any and all payments by Borrower
to any portion of such obligations.  To the extent Borrower makes a payment or
payments to Lenders for Borrower’s benefit, which payment or proceeds or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other Person under any bankruptcy law, state or federal law, the obligations or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lenders.
 

 
51
 
 

25.           RULES OF INTERPRETATION.  The following rules of interpretation
shall govern:
 
 
(a)
A reference to any Loan Document, agreement, budget, document or schedule shall
include such agreement, budget, document or schedule as revised, amended,
modified or supplemented from time to time in accordance with its terms and the
terms of this Agreement.

 
 
(b)
A reference to any Exhibit hereto shall be deemed to specifically incorporate
the terms and provisions of such Exhibit herein.

 
 
(c)
The singular includes the plural and the plural includes the singular.

 
 
(d)
A reference to any law includes any amendment or modification to such law.

 
 
(e)
A reference to any Person includes its permitted successors and permitted
assigns.

 
 
(f)
Accounting terms not otherwise defined herein have the meaning assigned to them
by generally accepted accounting principles applied on a consistent basis by the
accounting entity to which they refer.

 
 
(g)
The words “approval” and “approved”, as the context so determines, means an
approval in writing given to the Person seeking approval after full and fair
disclosure to the Person giving approval of all material facts necessary in
order to determine whether approval should be granted.

 
 
(h)
Reference to a particular “§” refers to that Section of this Agreement unless
otherwise indicated.

 
 
(i)
Use of the word “including” shall mean “including, without limitation” unless
the context otherwise requires.

 
 
(j)
The term Borrower shall be deemed to include each Borrower individually and
collectively and all definitions, representations, warranties, covenants, rights
and remedies provided for herein apply to each entity individually and
collectively except as the context otherwise provides.  Further, any and all
references to Obligations shall mean and refer to the joint Obligations of each
entity to the Lender.  Any and all Advances hereunder shall be advanced to one
of the entities but shall represent an Obligation of all of the entities to the
Lenders.

 

 
52
 
 

26.           HEADINGS.  The captions in this Agreement are for convenience of
reference only and shall not define or limit the provisions hereof.
 
27.           COUNTERPARTS.  This Agreement and any amendment hereof may be
executed in several counterparts and by each party on a separate counterpart,
each of which when so executed and delivered shall be an original, and all of
which together shall constitute one instrument.  In proving this Agreement it
shall not be necessary to produce or account for more than one such counterpart
signed by the party against whom enforcement is sought.
 
28.           ENTIRE AGREEMENT. The Loan Documents and any other documents
executed in connection herewith or therewith express the entire understanding of
the parties with respect to the transactions contemplated hereby.  Neither this
Agreement nor any term hereof may be changed, waived, discharged or terminated,
except as provided in §18.18.
 
29.           TIME OF THE ESSENCE.  Time is of the essence with respect to each
and every covenant, agreement and obligation of the Borrower under this
Agreement and the other Loan Documents.
 
30.           SEVERABILITY.  The provisions of this Agreement are severable, and
if any one clause or provision hereof shall be held invalid or unenforceable in
whole or in part in any jurisdiction, then such invalidity or unenforceability
shall affect only such clause or provision, or part thereof, in such
jurisdiction, and shall not in any manner affect such clause or provision in any
other jurisdiction, or any other clause or provision of this Agreement in any
jurisdiction.
 
31.           CUSTOMER IDENTIFICATION - USA PATRIOT ACT NOTICE; OFAC AND BANK
SECRECY ACT.  The Agent hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56, signed into
law October 26, 2001) (the "Act"), and the Agent's policies and practices, the
Agent is required to obtain, verify and record certain information and
documentation that identifies the Borrower, which information includes the name
and address of the Borrower and such other information that will allow the Agent
to identify the Borrower in accordance with the Act.  In addition, the Borrower
shall (a) ensure that no person who owns a controlling interest in or otherwise
controls the Borrower or any subsidiary of the Borrower is or shall be listed on
the Specially Designated Nationals and Blocked Person List or other similar
lists maintained by the Office of Foreign Assets Control ("OFAC"), the
Department of the Treasury or included in any Executive Orders as a blocked
person, (b) not use or permit the use of the proceeds of the Loan to violate any
of the foreign asset control regulations of OFAC or any enabling statute or
Executive Order relating thereto, and (c) comply, and cause any of its
subsidiaries to comply, with all applicable Bank Secrecy Act ("BSA") laws and
regulations, as amended.
 
[The remainder of this page is intentionally left blank.]
 

 
53
 
 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as a
sealed instrument as of the date first set forth above.
 
WITNESS
 
 
 
/s/ Scott H. Carter
 
FRANKLIN STREET PROPERTIES CORP.,
a Maryland corporation
 
 
By:        /s/ George J. Carter
Name: George J. Carter
Title: President and Chief Executive Officer
 
 
FSP HOLDINGS LLC,
a Delaware limited liability company
 
 
By:     /s/ George J. Carter
Name: George J. Carter
Title: President and Chief Executive Officer
 
 
FSP INVESTMENTS LLC,
a Massachusetts limited liability company
 
 
By:     /s/ George J. Carter
Name: George J. Carter
Title: President
 
 
FSP PROPERTY MANAGEMENT LLC,
a Massachusetts limited liability company
 
 
By:     /s/ George J. Carter
Name: George J. Carter
Title: Executive Vice President
 
 
FSP PROTECTIVE TRS CORP.,
a Massachusetts corporation
 
 
By:     /s/ George J. Carter
Name: George J. Carter
Title: President
 


 
54
 
 




 
FSP HILLVIEW CENTER LIMITED PARTNERSHIP,
a Massachusetts limited partnership
 
By:       FSP Holdings LLC, its General Partner
 
 
By:    /s/ George J. Carter
Name: George J. Carter
Title: President and Chief Executive
Officer
 
 
FSP MONTAGUE BUSINESS CENTER CORP.,
a Delaware corporation
 
 
By:     /s/ George J. Carter
Name: George J. Carter
Title: President
 
 
FSP GREENWOOD PLAZA CORP.,
a Delaware corporation
 
 
By:     /s/ George J. Carter
Name: George J. Carter
Title: President
 
 
FSP 380 INTERLOCKEN CORP.,
a Delaware corporation
 
 
By:     /s/ George J. Carter
Name: George J. Carter
Title: President
 
 
FSP 390 INTERLOCKEN LLC,
a Delaware limited liability company
 
 
By:     /s/ George J. Carter
Name: George J. Carter
Title: President
 


 
55
 
 




 
FSP BLUE LAGOON DRIVE LLC,
a Delaware limited liability company
 
 
By:     /s/ George J. Carter _
Name: George J. Carter
Title: President
 
 
FSP ONE OVERTON PARK LLC,
a Delaware limited liability company
 
 
By:     /s/ George J. Carter
Name: George J. Carter
Title: President
 
 
FSP NORTHWEST POINT LLC,
a Delaware limited liability company
 
 
By:     /s/ George J. Carter
Name: George J. Carter
Title: President
 
 
FSP RIVER CROSSING LLC,
a Delaware limited liability company
 
 
By:     /s/ George J. Carter
Name: George J. Carter
Title: President
 
 
FSP BOLLMAN PLACE LIMITED PARTNERSHIP,
a Massachusetts limited partnership
 
By:     FSP Holdings LLC, its General Partner
 
 
By:     /s/ George J. Carter
Name: George J. Carter
Title: President and Chief Executive Officer
 


 
56
 
 




 
FSP SOUTHFIELD CENTRE LIMITED PARTNERSHIP,
a Massachusetts limited partnership
 
By:     FSP Holdings LLC, its General Partner
 
 
By:     /s/ George J. Carter
Name: George J. Carter
Title: President and Chief Executive Officer
 
 
FSP FOREST PARK IV NC LIMITED PARTNERSHIP,
a North Carolina limited partnership
 
By:     FSP Forest Park IV LLC, its General Partner
 
 
By:     /s/ George J. Carter
Name: George J. Carter
Title: President
 
 
 
FSP PARK SENECA LIMITED PARTNERSHIP,
a Massachusetts limited partnership
 
By:     FSP Holdings LLC, its General Partner
 
 
By:     /s/ George J. Carter
Name: George J. Carter
Title: President and Chief Executive Officer
 
 
FSP ADDISON CIRCLE LIMITED PARTNERSHIP,
a Texas limited partnership
 
By:     FSP Addison Circle LLC, its General Partner
 
 
By:     /s/ George J. Carter
Name: George J. Carter
Title: President
 


 
57
 
 




 
FSP PARK TEN PHASE II LIMITED PARTNERSHIP,
a Texas limited partnership
 
By:     FSP Park Ten Development LLC, its General Partner
 
 
By:     /s/ George J. Carter
Name: George J. Carter
Title: President
 
 
FSP COLLINS CROSSING LIMITED PARTNERSHIP,
a Texas limited partnership
 
By:     FSP Collins Crossing LLC, its General Partner
 
 
By:     /s/ George J. Carter
Name: George J. Carter
Title: President
 
 
FSP ELDRIDGE GREEN LIMITED PARTNERSHIP,
a Texas limited partnership
 
By:     FSP Eldridge Green LLC, its General Partner
 
 
By:     /s/ George J. Carter
Name: George J. Carter
Title: President
 
 
FSP LIBERTY PLAZA LIMITED PARTNERSHIP,
a Texas limited partnership
 
By:     FSP Holdings LLC, its General Partner
 
 
By:     /s/ George J. Carter
Name: George J. Carter
Title: President and Chief Executive Officer
 


 
58
 
 




 
FSP PARK TEN LIMITED PARTNERSHIP,
a Texas limited partnership
 
By:     FSP Park Ten LLC, its General Partner
 
 
By:     /s/ George J. Carter
Name: George J. Carter
Title: President
 
 
FSP WILLOW BEND OFFICE CENTER LIMITED PARTNERSHIP,
a Texas limited partnership
 
By:     FSP Willow Bend Office Center LLC, its General Partner
 
 
By:     /s/ George J. Carter
Name: George J. Carter
Title: President
 
 
 
FSP INNSBROOK CORP,
a Delaware corporation
 
 
By:     /s/ George J. Carter
Name: George J. Carter
Title: President
 
 
 
FSP EAST BALTIMORE STREET LLC,
a Delaware limited liability company
 
 
By:     /s/ George J. Carter
Name: George J. Carter
Title: President
 



 


 

 
59
 
 




 
RBS CITIZENS, NATIONAL ASSOCIATION,
Agent and Lender
 
 
By:       /s/ Daniel R. Ouellette    
Name:  Daniel R. Ouellette
Title:  Senior Vice President
 
 


 
60
 
 




 
BANK OF AMERICA, N.A., Lender
 
 
By:       /s/ Israel Lopez    
Name:  Israel Lopez
Title:  Senior Vice President
 


 
61
 
 




 
WACHOVIA BANK, NATIONAL ASSOCIATION, Lender
 
 
By:       /s/ Louis M. Ricchione    
Name:  Louis M. Ricchione
Title:  Vice President
            Real Estate Asset Management
 


 
62
 
 

EXHIBIT A
 
JOINDER AGREEMENT
 
___________, _______
 
Reference is made to the Term Loan Agreement, dated as of October 15, 2008 (as
amended on the date hereof and as from time to time further amended and in
effect, the “Loan Agreement”), among Franklin Street Properties Corp. (“FSP”),
those other Borrowers listed on Schedule 2 (as amended) of the Loan Agreement
and each other Borrower (collectively, the “Borrower”) which from time to time
is a party to the Loan Agreement, and RBS Citizens, National Association as
agent (the “Lender”).  Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Loan Agreement.
 
In consideration of and as an inducement to the Lender continuing to provide
financing under the Loan Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
________________________ (the “Additional Borrower”), a Wholly Owned Subsidiary
of FSP, hereby acknowledges and agrees to the terms and conditions of the Loan
Agreement and the Note, joins in the agreements of the Borrower under the Loan
Agreement and the Note and agrees that all Obligations of the Borrower under the
Loan Agreement and the Note shall be the obligations, jointly and severally, of
the Additional Borrower with the same force and effect as if the Additional
Borrower was originally a Borrower under the Loan Agreement and an original
signatory to the Loan Agreement and the Note.  Furthermore, the Additional
Borrower shall have all the liabilities and obligations of a maker under the
Note.
 
The Additional Borrower further agrees that its liability hereunder is direct
and primary and may be enforced by the Lender before or after proceeding against
any other Borrower.
 
The Additional Borrower shall deliver to the Lender, with respect to such
Additional Borrower’s property(ies), current and historical financial statements
reasonably requested by Lender with respect to the Additional Borrower, within
five (5) Business Days of any such request.  Such statements shall not be
subject to Lender’s approval or satisfaction.
 

Exhibit A-1
 
 
 
 

The undersigned hereby represents and warrants to the Lender that it has the
complete right, power and authority to execute and deliver this Joinder
Agreement and, to perform all of the obligations hereunder and the Obligations
under the Loan Agreement and the Note.  This Joinder Agreement shall be binding
upon the undersigned and its successors and assigns and shall inure to the
benefit of the Lender and its successors and assigns.
 
Executed as a sealed instrument as of the __ day of __________, ______.
 


___________________________________
By: ________________________________
Its: ________________________________


By: __________________________
Name: _________________
Its: ____________________


 
Acknowledged and Agreed:
 
Franklin Street Properties Corp., as agent for each Borrower
 


 
By:  _____________________(SEAL)
 

Exhibit A-2
 
 
 
 

SCHEDULE 1
 
DEFINITIONS
 
Acquisition.  The acquisition (by merger, consolidation, direct purchase or
otherwise) by FSP, or a Wholly Owned Subsidiary, of ownership of real property,
including without limitation the acquisition of preferred stock interests or
other similar interests in an owner of real property established or sponsored by
FSP, the Borrower, or an affiliate.
 
Adjusted Libor Rate.  The term “Adjusted Libor Rate” means a per annum rate
equal at all times to the greater of (i) Libor Lending Rate plus two hundred
(200) basis points or (ii) four (4%) percent per annum.
 
Advance.  Any disbursement of the proceeds of the Loan made or to be made by the
Lenders pursuant to the terms of this Agreement.
 
Affiliate Disposition.  Any transaction whereby a Borrower, or an affiliate,
transfers or sells property owned by it to a Syndication REIT, and such
Syndication REIT transfers or sells shares of preferred stock or similar
interests in such Syndication REIT to such Borrower or affiliate.
 
Agent.  Citizens, acting as agent for the Lenders.
 
Agreement.  This Loan Agreement, including the Schedules and Exhibits hereto.
 
Asbestos-Containing Materials.  Shall mean any material containing any asbestos
or presumed to contain asbestos at levels regulated under applicable
Environmental Laws.
 
Balance Sheet Date.  December 31, 2007.
 
Baltimore Property.  The office property located at 120 East Baltimore Street,
Baltimore, Maryland.
 
Banking Day.  The term “Banking Day” means any day other than a Saturday,
Sunday, legal holiday, or a day on which banks are not required or authorized by
law to close in the city in which Agent’s principal office is situated.
 
BOA.  Bank of America, N.A.
 
Borrower.  As defined in the preamble hereto.  All definitions, representations,
warranties, covenants, rights and remedies provided for herein apply to each
entity individually and collectively except as the context otherwise
provides.  Further, any and all references to Obligations shall mean and refer
to the joint Obligations of each entity to the Lender.  Any and all Advances
hereunder shall be advanced to one of the entities but shall represent an
Obligation of all of the entities to the Lenders.
 

Schedule 1 - 1
 
 
 
 

Business Day.
 
(a)           any day which is neither a Saturday or Sunday nor a legal holiday
on which commercial banks are authorized or required to be closed in Boston,
Massachusetts;
 
(b)           when such term is used to describe a day on which a borrowing,
payment, prepaying, or repaying is to be made in respect of any LIBOR Advance,
any day which is: (i) neither a Saturday or Sunday nor a legal holiday on which
commercial banks are authorized or required to be closed in New York City; and
(ii) a London Banking Day; and
 
(c)           when such term is used to describe a day on which an interest rate
determination is to be made in respect of any LIBOR Advance, any day which is a
London Banking Day.
 
CBD Properties.  Property or properties located in the downtown section of a
city, generally consisting of retail, office, hotel, entertainment and
governmental land uses with some high density housing.  As of the date hereof,
the Baltimore Property is a CBD Property.
 
Citizens.  RBS Citizens, National Association.
 
Closing Date.  The first date on which the conditions set forth in §6 have been
satisfied.
 
Co-Agent.  BOA.
 
Code.  The Internal Revenue Code of 1986 and the regulations thereunder, all as
amended and in effect from time to time.
 
Commitment.  With respect to each Lender, the amount set forth on Exhibit F
hereto as the amount of such Lender’s commitment to make advances to the
Borrower, as may be amended from time to time by the Agent as provided in
Section 18.
 
Commitment Percentage.  With respect to each Lender, the percentage set forth on
Exhibit F hereto as such Lender’s percentage of the aggregate Commitments of all
of the Lenders, as may be amended from time to time by the Agent as provided in
Section 18.
 
Consolidated Indebtedness.  After elimination of duplication, for the Borrower,
all obligations, contingent and otherwise, that in accordance with generally
accepted accounting principles should be classified upon the obligor’s balance
sheet as liabilities, or to which reference should be made by footnotes thereto,
including in any event and whether or not so classified:  (a) all debt and
similar monetary obligations including all outstanding letters of credit; (b)
all liabilities secured by any mortgage, pledge, security interest, lien,
charge, or other encumbrance existing on property owned or acquired subject
thereto, whether or not the liability secured thereby shall have been assumed;
(c) all liabilities under capitalized leases; (d) all guaranties, endorsements
and other contingent obligations whether direct or indirect in respect of
Indebtedness of others, including the obligations to reimburse the issuer in
respect of any letters of credit, and (e) all unsecured Indebtedness.
 

Schedule 1 - 2
 
 
 
 

Consolidated Total Asset Value.  The value of all properties owned by the
Borrower or subsidiaries by utilizing a 8.25% capitalization rate (7% for CBD
Properties) based on the most recent quarter’s Net Operating Income from all
properties owned by the Borrower times 4, plus the book value of all other
tangible assets (including stock and mortgage Syndication REITS).  In addition,
in determining Consolidated Total Asset Value for the first 12 months after an
acquisition, the Borrower may include such newly acquired property at either the
cost basis value or the capitalization rate value.  Further, in valuing
development properties, and at Borrower’s election, either a cost basis value or
a capitalization rate (annualized as appropriate) value will be applied to such
properties based on the most recent quarter’s Net Operating Income times 4.
 
Debt Service Charges.  For any fiscal period of the Borrower, without
duplication, the sum of the expenses of the Borrower for such period for (x)
Debt Service on Floating Rate Debt, (y) Debt Service on Fixed Rate Debt, and (z)
fees payable in connection with any other Consolidated Indebtedness secured by
all or any part of the Properties in each case determined in accordance with
generally accepted accounting principles.
 
Debt Service Charges on Unencumbered Properties.  Shall  mean, for any fiscal
period of the Borrower, without duplication, the sum of the expenses of the
Borrower for such period for (x) Unsecured Floating Rate Debt Service, (y)
Unsecured Fixed Rate Debt Service, and (z)  fees payable in connection with any
other unsecured Indebtedness for borrowed money of the Borrower, in each case
determined in accordance with generally accepted accounting principles.
 
Debt Service on Fixed Rate Debt.  Shall mean the principal and interest payable
for the applicable reporting period on (x)  the outstanding Loans hereunder (up
to the principal amount of the Loan Amount) plus (y) any other Indebtedness
(including any Indebtedness which by its terms is calculated at a floating rate
but which is hedged pursuant to interest rate swap contracts) for borrowed money
with respect to which the interest rate is fixed for three or more years based
on the original term of such Indebtedness, in each case determined in accordance
with generally accepted accounting principles.
 
Debt Service on Floating Rate Debt.  Shall mean the principal and interest
payable on the outstanding loan balance of any Indebtedness bearing interest at
a floating rate (excluding any Indebtedness which by its terms is calculated at
a floating rate but which is hedged pursuant to interest rate swap contracts,
for example the Indebtedness under this Agreement) for the applicable reporting
period.  Debt Service on Floating Rate Debt shall be calculated based upon the
greater of: (i) the actual interest rate in effect under the applicable loan for
the test period plus principal payments based upon a twenty (20) year
amortization schedule, or (ii) the greater of (I) the rate for the ten (10) year
United States Treasury obligations in amounts approximating the principal
balance of the Loan during the test period plus one hundred eighty five (185)
basis points, or (II) seven and one-half percent (7.5%) per annum, plus in the
case of (I) and (II), principal payments based upon a twenty (20) year
amortization schedule.
 
Default.  A condition or event which would, with either the giving of notice or
lapse of time or both, constitute an Event of Default.
 
Default Rate.  See §2.5.
 

Schedule 1 - 3
 
 
 
 

Distribution.  The (i) declaration or payment of any dividend, (ii) distribution
of cash or other property, (iii) purchase, redemption, or other retirement
(directly or indirectly), (iv) repayment of any loan to any Person directly or
indirectly holding an interest in Borrower, or (iv) other distribution, in each
case, of, on or in respect of any shares of any class of capital stock,
partnership interests, or other beneficial or ownership interests of the
Borrower.
 
Drawdown Date.  The date that an Advance is made hereunder.
 
Eligible Assignee.  Any of (a) a commercial bank organized under the laws of the
United States, or any State thereof or the District of Columbia. and having
total assets in excess of $1,000,000,000; (b) a savings and loan association or
savings bank organized under the laws of the United States, or any State thereof
or the District of Columbia, and having a net worth of at least $100,000,000,
calculated in accordance with generally accepted accounting principles; (c) a
commercial bank organized under the laws of any other country which is a member
of the organization for Economic Cooperation and Development (the “OECD”), or a
political subdivision of any such country, and having total assets in excess of
$1,000,000,000, provided that such bank is acting through a branch or agency
located in the country in which it is organized or another country which is also
a member of the OECD; (d) the central bank of any country which is a member of
the OECD; and (e) any Lender.
 
Environmental Laws.  Shall mean the portions of any and all applicable federal,
state and local statutes, regulations and ordinances pertaining to Hazardous
Substances or Asbestos-Containing Materials or both.
 
Environmental Report(s).  The environmental site assessment reports and any
supplemental reports, test and materials furnished  to the Agent.
 
ERISA Plan.  Any employee benefit, employee pension, or multiemployer plan
within the meaning of the Employee Retirement Income Security Act of 1974, as
amended and in effect from time to time.
 
Event of Default.  See §11.
 
Executive Order. Executive Order No. 13224, 66 Fed. Reg. 49079 published
September 25, 2001  or any other similar executive orders.
 
Extended Maturity Date.  See §2.8.
 
Extended Term.  See §2.8.
 
Extension Period.  See §2.8.
 
FSP.  As defined in the Preamble.
 
Fee Letter.  Means the fee letter of even date between the Agent and the
Borrower, as may be amended from time to time.
 
First Extension Period.  See §2.8.
 

Schedule 1 - 4
 
 
 
 

Future Commitment as defined in Section 18.13.
 
Generally Accepted Accounting Principles or GAAP.  Principles that are (a)
consistent with the principles promulgated or adopted by the Financial
Accounting Standards Board and its predecessors, as in effect from time to time
and (b) consistently applied with past financial statements of the Borrower
adopting the same principles; provided that a certified public accountant would,
insofar as the use of such accounting principles is pertinent, be in a position
to deliver an unqualified opinion (other than a qualification regarding changes
in generally accepted accounting principles) as to financial statements in which
such principles have been properly applied.
 
Government Authority.  The United States of America, the State in which any of
the properties comprising the Unencumbered Pool Properties is located, the city
or town in which the land is located, and any political subdivision agency,
authority, department, commission, board, bureau, or instrumentality of any of
them.
 
Hazardous Substances.  Shall mean any and all hazardous, explosive, corrosive,
flammable, carcinogenic, toxic, infectious or radioactive substances,
pollutants, contaminants, wastes or materials listed or defined by any
applicable federal, state or local statutes, regulations or ordinances as
hazardous or toxic and specifically shall include petroleum oil and its
fractions.
 
Hedging Contracts.   means, interest rate swap agreements, interest rate cap
agreements and interest rate collar agreements, or any other agreements or
arrangements designed to protect the Borrower against fluctuations in interest
rates or currency exchange rates entered into between (a) the Borrower and the
Agent (or its affiliate) and/or any Lender (or its affiliate), (b) if a Borrower
Election of Early Termination has occurred under the applicable Hedging
Contract, any such Hedging Contract made by Borrower and another Lender (or
affiliate), and/or (c) if a Permitted Transfer has occurred under the applicable
Hedging Contract, any such Hedging Contracts made by the Borrower and a
Permitted Transferee.  “Borrower Election of Early Termination” shall mean that
(i) Borrower has designated an Early Termination Date pursuant to (and as
defined under) the applicable Hedging Contract, or (ii) Borrower has designated
an Early Termination Date under the applicable Hedging Contract as a result of a
Ratings Change.  “Permitted Transfer” shall mean a transfer under Section
6(b)(ii) or Section 7, as applicable, of the applicable Hedging
Contract.  “Permitted Transferee” shall mean a permitted transferee under
Section 6(b)(ii) or Section 7, as applicable, of the applicable Hedging
Contract.
 
Hedging Obligations means, with respect to the Borrower, all liabilities of the
Borrower to the Agent under Hedging Contracts.
 
Indebtedness.  All obligations, contingent and otherwise, that in accordance
with generally accepted accounting principles should be classified upon the
obligor’s balance sheet as liabilities, or to which reference should be made by
footnotes thereto, including in any event and whether or not so classified:  (a)
all debt and similar monetary obligations; (b) all liabilities secured by any
mortgage, pledge, security interest, lien, charge, or other encumbrance existing
on property owned or acquired subject thereto, whether or not the liability
secured thereby shall have been assumed; (c) all liabilities under capitalized
leases; (d) all guaranties, endorsements and other contingent obligations
whether direct or indirect in respect of Indebtedness of others, including the
obligations to reimburse the issuer in respect of any letters of credit, and (e)
all unsecured Indebtedness.
 

Schedule 1 - 5
 
 
 
 

Individual Lender Litigation Expenses means all costs and expenses (including
reasonable attorneys’ fees) incurred by any individual Lender in any litigation
concerning the Loan in which such Lender has been named as a party defendant,
but only to the extent such costs and expenses are reimbursable to such Lender
by the Borrower under the Loan Documents.
 
Initial Agreement.  As defined in the preamble.
 
Initial Maturity Date.  October 15, 2011.
 
Intangible Assets.  Goodwill, the purchase price of acquired assets in excess of
the fair market value thereof, trademarks, trade names, service marks, brand
names, copyrights, patents and licenses, and rights with respect to the
foregoing.
 
Intercreditor Agreement.  The intercreditor agreement of even date between the
lenders under the Revolver Loan and the lenders under the Term Facility.
 
Interest Period.
 
relative to any Libor Advance
 
(i)           initially, the period beginning on (and including) the date on
which such Libor Advance is made or continued as, or converted into, a Libor
Advance pursuant to Section 2.5.3 and ending on (but excluding) the day which
numerically corresponds to such date one, two or three months thereafter (or, if
such month has no numerically corresponding day, on the last Business Day of
such month), in each case as the Borrower may select in its notice pursuant to
Section 2.5.3; and
 
(ii)           thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Libor Advance and ending one, two
or three months  thereafter, as selected by the Borrower by irrevocable notice
to the Agent not less than three Business Days prior to the last day of the then
current Interest Period with respect thereto;
 
provided, however, that
 
 
(a)
the Borrower shall not be permitted to select Interest Periods to be in effect
at any one time which have expiration dates occurring on more than five (5)
different dates;

 
 
(b)
Interest Periods commencing on the same date for Libor Advances comprising part
of the same advance under this agreement shall be of the same duration;

 
 
(c)
Interest Periods for Libor Advances in connection with which Borrower has or may
incur Hedging Obligations with the Agent shall be of the same duration as the
relevant periods set under the applicable Hedging Contracts;

 

Schedule 1 - 6
 
 
 
 

 
(d)
if such Interest Period would otherwise end on a day which is not a Business
Day, such Interest Period shall end on the next following Business Day unless
such day falls in the next calendar month, in which case such Interest Period
shall end on the first preceding Business Day; and

 
 
(e)
no Interest Period may end later than the Maturity Date of the Loan (as actually
extended).

 
Investment.  All expenditures made and all liabilities incurred (continently or
otherwise) for the acquisition of stock or Indebtedness of, and all loans,
advances, capital contributions to, any Person.
 
Joinder Documents.  The one or more joinder agreements to be executed by a
Wholly Owned Subsidiary which is to become a Borrower after the Closing Date in
the form attached hereto as Exhibit A.
 
Late Charges.  See Section 2.5.
 
Lenders as defined in the Preamble.
 
Libor Advance.  The term “Libor Advance” means any principal outstanding under
this Agreement which pursuant to this Agreement bears interest at the Adjusted
Libor Rate.
 
LIBOR Rate means, relative to any Interest Period or LIBOR Advances, the offered
rate for deposits of U.S. Dollars in an amount approximately equal to the amount
of the requested LIBOR Advances for a term coextensive with the designated
Interest Period which the British Bankers’ Association fixes as its LIBOR rate
as of 11:00 a.m. London time on the day which is two London Banking Days prior
to the beginning of such Interest Period.  If such day is not a London Banking
Day, the LIBOR Rate shall be determined on the next preceding day which is a
London Banking Day.  If for any reason the Agent cannot determine such offered
rate by the British Bankers’ Association, the Agent may, in its discretion,
select a replacement index based on the arithmetic mean of the quotations, if
any, of the interbank offered rate by first class banks in London or New York
for deposits in comparable amounts and maturities.
 
Libor Rate Loan Prepayment Fee as defined in Section 2.5.15.
 
LIBOR Lending Rate means, relative to any Libor Advance to be made, continued or
maintained as, or converted into, a Libor Advance for any Interest Period, a
rate per annum determined pursuant to the following formula:
 
Libor Lending Rate
=
LIBOR Rate
   
(1.00 - LIBOR Reserve Percentage)



LIBOR Reserve Percentage means, relative to any day of any Interest Period for
LIBOR Advances, the maximum aggregate (without duplication) of the rates
(expressed as a decimal fraction) of reserve requirements (including all basic,
emergency, supplemental, marginal and other reserves and taking into account any
transitional adjustments or other scheduled changes in reserve requirements)
under any regulations of the Board of Governors of the Federal Reserve System
(the “Board”) or other governmental authority having jurisdiction with respect
thereto as issued from time to time and then applicable to assets or liabilities
consisting of “Eurocurrency Liabilities”, as currently defined in Regulation D
of the Board, having a term approximately equal or comparable to such Interest
Period.
 

Schedule 1 - 7
 
 
 
 

Liquidation Proceeds.  Amounts received by the Agent and/or the Lenders in the
exercise of the rights and remedies under the Loan Documents.
 
Loan.  The loan or any portion thereof which is the subject of this Agreement.
 
Loan Amount.  An amount equal to $75,000,000.
 
Loan Documents.  This Agreement, the Note, the Joinder Documentation and all
other agreements, documents and instruments now or hereafter evidencing,
securing or otherwise relating to the Loan, all as the same may hereafter be
amended with the prior written consent of Lender.
 
Loan to Value Ratio.  See §10.8(a)
 
London Banking Day means a day on which dealings in US dollar deposits are
transacted in the London interbank market.
 
Make Whole Provision as defined in Section 2.5.16.
 
Maturity Date.  The Initial Maturity Date, or if extended the Extended Maturity
Date.
 
Net Income as defined in accordance with GAAP.
 
Net Operating Income.  Net Income plus interest expense and adjusted by adding
back or deducting non-cash items as part of determining net income per GAAP
(including depreciation and amortization, non-cash compensation expenses,
straight line rent, gains on sale etc.).  In addition, Net Operating Income will
deduct an annual capital expenditure of $.25 per square foot applied to
commercial properties pool or $350 per unit for the apartment properties.
 
Note(s).  The Promissory Notes in the aggregate principal face amount of the
Loan Amount dated as of the date hereof, made by the Borrower to the order of
the Lenders, as such Promissory Notes may hereafter be extended, renewed,
replaced, substituted, or modified with the prior written consent of Borrower
and Lenders in accordance with the terms hereof.
 
Obligations.  All indebtedness, obligations and liabilities (including Hedging
Obligations) of the Borrower to the Agent and the Lenders existing on the date
of this Agreement or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
arising by contract, operation of law or otherwise, incurred under this
Agreement or any of the other Loan Documents or in respect of any of the
Advances or the Note.
 
Organizational Documents.  For any corporation, partnership, trust, limited
liability company, limited liability partnership, unincorporated association,
business or other legal entity, the documents pursuant to which such entity has
been established or organized, as such documents may hereafter be amended with
the prior written consent of Agent which shall not be unreasonably withheld or
delayed.
 

Schedule 1 - 8
 
 
 
 

Other Properties.  Shall mean all real properties owned by a Borrower, other
than Unencumbered Pool Properties.
 
Outstanding.  With respect to the Advances or the Loan, the aggregate unpaid
principal thereof as of any date of determination.
 
Permitted Liens.  Liens: (i) permitted by §9.4, (ii) for taxes unpaid and
diligently contested in good faith by the Borrower unless payment is required
prior to the contesting of any such taxes and provided no enforcement
proceedings have been commenced with respect to any lien filed in connection
with such dispute and adequate reserves have been established for such taxes,
(iii) for assessments, governmental charges, liens for labor, materials or
supplies which do not materially interfere with the use of the properties
comprising the Unencumbered Pool Properties or the operation of the business of
the Borrower and do not exceed in the aggregate at any one time $5,000,000.00,
(iv) liens on a property existing at the time of acquisition and refinancings of
such liens, (v) liens on any 1031 Property consisting of any liens of FSP, a
Wholly Owned Subsidiary or the 1031 Intermediary, (vi) liens securing
Indebtedness permitted under Section 10.2(e), and (vii) other liens which do not
exceed in the aggregate at any one time $1,000,000.00.
 
Person.  Any individual, corporation, partnership, trust, unincorporated
association, business, or other legal entity, and any government or any
governmental agency or political subdivision thereof.
 
Present Value.  The term “Present Value” means the value at the applicable
maturity discounted to the date of pre-payment using the Treasury Rate.
 
Prime Rate.  The term “Prime Rate” means the per annum rate of interest so
designated from time to time by Citizens as its prime rate.  The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate being
charged to any customer.
 
Project Approvals.  All approvals, consents, waivers, orders, agreements,
acknowledgments, authorizations, permits and licenses required under applicable
Requirements or under the terms of any restriction, covenant or easement
affecting any of the properties comprising the Unencumbered Pool Properties, or
otherwise necessary or desirable, for the ownership, acquisition, construction,
equipping, use, occupancy and operation of any of the properties comprising the
Unencumbered Pool Properties, whether obtained from a Governmental Authority or
any other Person.
 
Properties.  Collectively, the Unencumbered Pool Properties and the Other
Properties.
 
Ratings Change means on any date, either Moody’s or S&P assigns a rating below
the Rating Threshold (as defined below), or fails to assign a rating, to the
unsecured, unguaranteed and unsupported senior long-term debt or other similar
obligations of Citizens. As used herein, (x) “Moody’s” means Moody’s Investors
Service, Inc., or any successor nationally recognized statistical rating
organization, (y) “S&P” means Standard & Poor’s Ratings Services, or any
successor nationally recognized statistical rating organization, and (z) “Rating
Threshold” means (A) with respect to Moody’s, “Baa” and (B) with respect to S&P,
BBB.
 

Schedule 1 - 9
 
 
 
 

Real Estate Assets.  Means investments in non-consolidated REITs, Syndication
REITs, assets held for syndication, mortgages on real estate and/or investments
in other REITs.
 
Register as defined in Section 18.15.3.
 
Required Lenders.  As of any date, the Lenders holding at least sixty percent
(60%) of the outstanding principal amount of the Notes on such date; and if no
such principal is outstanding, the Lenders whose aggregate Commitments
constitute at least sixty percent (60%) of the Total Commitment; provided,
however, as long as there are only two (2) Lenders, Required Lenders shall
require that both Lenders concur on any decision requiring Required Lenders’
consent.
 
Requirements.  Any law, ordinance, code, order, rule or regulation of any
Governmental Authority relating in any way to the acquisition, ownership,
construction, use, occupancy and operation of the properties comprising the
Unencumbered Pool Properties.
 
Revolver Loan.  Means the revolving facility as evidenced by the Third Amended
and Restated Loan Agreement dated October 19, 2007 with a present maximum amount
of $250,000,000.00 between the Borrower and the Lenders thereunder, as may be
amended, modified, restated or revised from time to time.
 
Second Extension Period.  See §2.8.
 
Subsidiary.  Any corporation, partnership, association, trust, or other business
entity of which the Borrower shall at any time own directly, or indirectly
through a Subsidiary or Subsidiaries, at least a majority of the beneficial or
ownership interests therein.  The term Subsidiary does not include any
Syndication REIT or any corporation, partnership, trust or other business entity
that is wholly-owned by any Syndication REIT.
 
Supermajority of Lenders.  As of any date, the Lenders holding at least
seventy-five percent (75%) of the outstanding principal amount of the Notes on
such date; and if no such principal is outstanding, the Lenders whose aggregate
Commitments constitute at least seventy-five percent (75%) of the Total
Commitment; provided, however, as long as there are only two (2) Lenders, a
Supermajority of Lenders shall require that both Lenders concur on any decision
requiring a Supermajority of Lenders’ consent.
 
Syndication Event.  The sale by the Borrower, or an affiliate, of shares of
preferred stock or other similar interests in an owner of real property
established by the Borrower, or an affiliate in connection with the syndication
of such property by the Borrower.  For purposes of clarity, the term
“Syndication Event” does not include an Affiliate Disposition.
 
Syndication REIT.  Means a REIT that is managed and controlled by the Borrower
but is not a Wholly Owned Subsidiary, including a “Sponsored REIT” as such term
is used in FSP’s filings with the Securities and Exchange Commission.
 
Taking.  Any condemnation for public use of, or damage by reason of, the action
of any Governmental Authority, or any transfer by private sale in lieu thereof,
either temporarily or permanently.
 

Schedule 1 - 10
 
 
 
 

Tangible Net Worth.  The excess of Total Assets over Total Liabilities, and less
the sum of:
 
 
(a)
the total book value of all assets of the Borrower properly classified as
Intangible Assets ; plus

 
 
(b)
all amounts representing any write-up in the book value of any assets of the
Borrower resulting from a revaluation thereof subsequent to the Balance Sheet
Date; plus

 
 
(c)
to the extent otherwise includable in the computation of Tangible Net Worth, any
subscriptions receivable.

 
Taxes as defined in Section 2.6.3.
 
Term Facility.  Means the term loan contemplated herein in the amount of the
Loan Amount.
 
Total Assets.  All assets of the Borrower determined in accordance with
generally accepted accounting principles.
 
Total Commitment.  The sum of the Commitments of the Lenders, as in effect from
time to time.
 
Total Liabilities.  All liabilities of the Borrower determined in accordance
with generally accepted accounting principles and all Indebtedness, without
duplication of the Borrower, whether or not so classified.
 
Treasury Rate.  The term “Treasury Rate, means, as of the date of any
calculation or determination, the latest Published rate for United States
Treasury Notes or Bills (but the rate on Bills issued on a discounted basis
shall be converted to a bond equivalent) as published weekly in the Federal
Reserve Statistical Release H.15(519) of Selected Interest Rates in an amount
which approximates (as determined by Agent) the amount approximately comparable
to the portion of the Loan to which the Treasury Rating applies for the Interest
Period, or (ii) in the case of a prepayment, the amount prepaid and with a
maturity closest to the original maturity of the installment which is prepaid in
whole or in part.
 
Unencumbered Pool Properties.  Collectively, the real properties listed on
Exhibit H - Unencumbered Pool Properties.  Exhibit H shall be deemed amended (A)
to exclude real properties owned by the Borrower which have liens thereon which
secure Indebtedness, (B) to include real properties owned by Borrower which are
free of liens which secure Indebtedness (including any Indebtedness which may
have previously existed but is subsequently repaid, satisfied or otherwise
discharged) and (C) to reflect Acquisitions and dispositions of real properties
pursuant to Section 9.15.  A real property shall be deemed to be included as an
Unencumbered Pool Property if any lien thereon is of the type specified in
clauses (i), (ii), (iii), and/or (v) of the definition of Permitted Liens.
 

Schedule 1 - 11
 
 
 
 

Unsecured Fixed Rate Debt Service.  Debt Service on Fixed Rate Debt calculated
with reference only to any applicable Indebtedness that is unsecured.
 
Unsecured Floating Rate Debt Service.  Debt Service on Floating Rate Debt
calculated with reference only to any applicable Indebtedness that is unsecured.
 
Value of the Properties.  As of the relevant date of determination the aggregate
value of all of the Properties based upon the test quarter Net Operating Income
multiplied by four (4) and divided by a 8.25% capitalization rate (7% for CBD
Properties).  For any acquisitions made during a quarter the Net Operating
Income will be calculated by dividing Net Operating Income by the number of
months such asset(s) is owned during such test quarter multiplied by 3 to
approximate a full quarter.
 
Value of the Unencumbered Pool Properties.  As of the relevant date of
determination the aggregate value of all of the properties comprising the
Unencumbered Pool Properties based upon the test quarter Net Operating Income
multiplied by four (4) and divided by a 8.25% capitalization rate (7% for CBD
Properties).  For any acquisitions made during a quarter the Net Operating
Income will be calculated by dividing Net Operating Income by the number of
months such asset(s) is owned during such test quarter multiplied by 3 to
approximate a full quarter.
 
Variable Rate.  The term “Variable Rate” means a per annum rate equal at all
times to the Prime Rate plus 0 basis points, with changes therein to be
effective simultaneously with any change in the Prime Rate without notice or
demand of any kind.
 
Variable Rate Advance.  The term “Variable Rate Advance” means any principal
amount outstanding under this Agreement which pursuant to this Agreement bears
interest at the Variable Rate.
 
Wholly Owned Subsidiaries.  Any Subsidiary with respect to which FSP shall own
directly or indirectly (through a Subsidiary or Subsidiaries) 100% of the
outstanding voting interest and economic interest.  For the avoidance of doubt,
no Syndication REIT shall be deemed to be a Wholly Owned Subsidiary.
 
1031 Intermediary.  A Person in such person’s capacity as an intermediary or
accommodation holder in connection with an exchange of property by FSP or a
Wholly Owned Subsidiary intended to qualify under Section 1031 of the Internal
Revenue Code as amended.
 
1031 Property.  A property whose legal title or other indicia of ownership is
held by a 1031 Intermediary for the benefit of any of FSP or a Wholly Owned
Subsidiary as part of a 1031 tax exchange intended to qualify under Section 1031
of the Internal Revenue Code as amended.
 

Schedule 1 - 12
 
 
 
 

SCHEDULE 2
 
LIST OF BORROWERS
 
FSP Holdings LLC (DE)
 
FSP Investments LLC (MA)
 
FSP Property Management LLC (MA)
 
FSP Protective TRS Corp. (MA)
 
FSP Hillview Center Limited Partnership (MA)
 
FSP Montague Business Center Corp. (DE)
 
FSP Greenwood Plaza Corp. (DE)
 
FSP 380 Interlocken Corp. (DE)
 
FSP 390 Interlocken LLC (DE)
 
FSP Blue Lagoon Drive LLC (DE)
 
FSP One Overton Park LLC (DE)
 
FSP Northwest Point LLC (DE)
 
FSP River Crossing LLC (DE)
 
FSP Bollman Place Limited Partnership (MA)
 
FSP Southfield Centre Limited Partnership (MA)
 
FSP Forest Park IV NC Limited Partnership (NC)
 
FSP Park Seneca Limited Partnership (MA)
 
FSP Addison Circle Limited Partnership (TX)
 
FSP Park Ten Phase II Limited Partnership (TX)
 
FSP Collins Crossing Limited Partnership (TX)
 
FSP Eldridge Green Limited Partnership (TX)
 
FSP Liberty Plaza Limited Partnership (TX)
 
FSP Park Ten Limited Partnership (TX)
 

Schedule 2 - 1
 
 
 
 

      FSP Willow Bend Office Center Limited Partnership (TX)
 
FSP Innsbrook Corp. (DE)
 
FSP East Baltimore Street LLC (DE)
 

Schedule 2 - 2
 
 
 
 

SCHEDULE 3
 
ADVANCE/LOAN REQUEST
 
[Date]


 
RBS Citizens, National Association
28 State Street
Boston, Massachusetts  02109
Attention:  _______________
Loan No.  ________________




Dear Gentlemen:


 
This letter is to request an Advance of the above-referenced loan in the amount
of $________________ (the “Advance”).  The Advance shall be transferred to
Account No. _________________ with RBS Citizens, National Association and
received in said Account by _________, ______ at _________ a.m./p.m.
 


 
Very truly yours,


FRANKLIN STREET PROPERTIES CORP.




By:________________________
Name:
Its:


 

Schedule 3 - 1
 
 
 
 

SCHEDULE 4
 
SUBSIDIARIES
 


 
FSP Blue Lagoon Drive Corp.
FSP Forest Park IV LLC
FSP Addison Circle LLC
FSP Addison Circle Corp.
FSP Collins Crossing LLC
FSP Collins Crossing Corp.
FSP Eldridge Green LLC
FSP Eldridge Green Corp.
FSP Park Ten LLC
FSP Park Ten Development LLC
FSP Park Ten Development Corp.
FSP Willow Bend Office Center LLC
FSP Willow Bend Office Center Corp.


 


 

Schedule 4 - 1
 
 
 
 

SCHEDULE 5
 
LOAN AMORTIZATION PAYMENT SCHEDULE
 
Franklin Street Properties
         
Term loan amortization schedule
         
Fixed interest rate assumed
6.000%
         
Original Principal of loan
           75,000,000
         
Loan Start Date
15-Oct-08
         
Loan Maturity Date
15-Oct-11
 
 Interest only until 11/1/2010
                 

 
Interest Calculation Periods
Beginning
Principal
Ending
Rate Fixing
Payment
Start Date
End Date
Notional
Paydown
Principal
Date
Date
15-Oct-08
3-Nov-08
75,000,000
0
75,000,000
13-Oct-08
3-Nov-08
3-Nov-08
1-Dec-08
75,000,000
0
75,000,000
30-Oct-08
1-Dec-08
1-Dec-08
2-Jan-09
75,000,000
0
75,000,000
27-Nov-08
2-Jan-09
2-Jan-09
2-Feb-09
75,000,000
0
75,000,000
30-Dec-08
2-Feb-09
2-Feb-09
2-Mar-09
75,000,000
0
75,000,000
29-Jan-09
2-Mar-09
2-Mar-09
1-Apr-09
75,000,000
0
75,000,000
26-Feb-09
1-Apr-09
1-Apr-09
1-May-09
75,000,000
0
75,000,000
30-Mar-09
1-May-09
1-May-09
1-Jun-09
75,000,000
0
75,000,000
29-Apr-09
1-Jun-09
1-Jun-09
1-Jul-09
75,000,000
0
75,000,000
28-May-09
1-Jul-09
1-Jul-09
3-Aug-09
75,000,000
0
75,000,000
29-Jun-09
3-Aug-09
3-Aug-09
1-Sep-09
75,000,000
0
75,000,000
30-Jul-09
1-Sep-09
1-Sep-09
1-Oct-09
75,000,000
0
75,000,000
27-Aug-09
1-Oct-09
1-Oct-09
2-Nov-09
75,000,000
0
75,000,000
29-Sep-09
2-Nov-09
2-Nov-09
1-Dec-09
75,000,000
0
75,000,000
29-Oct-09
1-Dec-09
1-Dec-09
4-Jan-10
75,000,000
0
75,000,000
27-Nov-09
4-Jan-10
4-Jan-10
1-Feb-10
75,000,000
0
75,000,000
30-Dec-09
1-Feb-10
1-Feb-10
1-Mar-10
75,000,000
0
75,000,000
28-Jan-10
1-Mar-10
1-Mar-10
1-Apr-10
75,000,000
0
75,000,000
25-Feb-10
1-Apr-10
1-Apr-10
4-May-10
75,000,000
0
75,000,000
30-Mar-10
4-May-10
4-May-10
1-Jun-10
75,000,000
0
75,000,000
29-Apr-10
1-Jun-10
1-Jun-10
1-Jul-10
75,000,000
0
75,000,000
27-May-10
1-Jul-10
1-Jul-10
2-Aug-10
75,000,000
0
75,000,000
29-Jun-10
2-Aug-10
2-Aug-10
1-Sep-10
75,000,000
0
75,000,000
29-Jul-10
1-Sep-10
1-Sep-10
1-Oct-10
75,000,000
0
75,000,000
27-Aug-10
1-Oct-10
1-Oct-10
1-Nov-10
75,000,000
74,663
74,925,337
29-Sep-10
1-Nov-10
1-Nov-10
1-Dec-10
74,925,337
75,036
74,850,301
28-Oct-10
1-Dec-10
1-Dec-10
4-Jan-11
74,850,301
75,411
74,774,890
29-Nov-10
4-Jan-11
4-Jan-11
1-Feb-11
74,774,890
75,788
74,699,102
30-Dec-10
1-Feb-11
1-Feb-11
1-Mar-11
74,699,102
76,167
74,622,935
28-Jan-11
1-Mar-11
1-Mar-11
1-Apr-11
74,622,935
76,931
74,546,004
25-Feb-11
1-Apr-11
1-Apr-11
3-May-11
74,546,004
77,316
74,468,688
30-Mar-11
3-May-11
3-May-11
1-Jun-11
74,468,688
77,702
74,390,986
28-Apr-11
1-Jun-11
1-Jun-11
1-Jul-11
74,390,986
78,091
74,312,895
27-May-11
1-Jul-11
1-Jul-11
1-Aug-11
74,312,895
78,481
74,234,414
29-Jun-11
1-Aug-11
1-Aug-11
1-Sep-11
74,234,414
78,874
74,155,540
28-Jul-11
1-Sep-11
1-Sep-11
3-Oct-11
74,155,540
79,267
74,076,273
30-Aug-11
3-Oct-11
3-Oct-11
15-Oct-11
74,076,273
74,076,273
0
29-Sep-11
15-Oct-11


 

Schedule 5 - 1
 
 
 
 

EXHIBIT E
 
FORM OF
ASSIGNMENT AND ACCEPTANCE


 
Dated:  ____________, 2008


 
Reference is made to the Term Loan Agreement, dated as of October 15, 2008 (as
amended and in effect from time to time, the "Loan Agreement"), by and between
Franklin Street Properties Corp, and the additional entities listed from time to
time on Schedule 2 to the Loan Agreement, having an address at 401 Edgewater
Place, Suite 200, Wakefield, Massachusetts 01880-6210 (“Borrower”), RBS
CITIZENS, NATIONAL ASSOCIATION and the other lending institutions which may
become parties to the Loan Agreement (the “Lenders”), and RBS CITIZENS, NATIONAL
ASSOCIATION as agent for itself and such other lending institutions (the
“Agent”).  Capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms in the Loan Agreement.
 
__________________________________ (the "Assignor") and ______________ (the
"Assignee") agree as follows:
 
I.
The Assignor hereby sells and assigns to the Assignee, and the Assignee hereby
purchases and assumes from the Assignor, a _______________% interest in and to
all of the Assignor's rights and obligations under the Loan Documents as of the
Effective Date (as hereinafter defined).  The amount of the Assignor's
Commitment being purchased by and assigned to the Assignee as of the Effective
Date is $_______________.

 
II.
The Assignor (i) represents that as of the date hereof, its Commitment
Percentage (without giving effect to assignments thereof which have not yet
become effective) is 100%, and the outstanding balance of the Loan owing to the
Assignor under the Note held by the Assignor (unreduced by any assignments
thereof which have not yet become effective) is $_______________; (ii) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the Loan
Documents or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents or any other instrument or document
furnished pursuant thereto, other than that the Assignor is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (iii) makes no representation
or warranty and assumes no responsibility with respect to the financial
condition of the Borrower, or any other person which may be primarily or
secondarily liable in respect of any of the Obligations or any of their
obligations, or the performance or observance by the Borrower, or any other
person primarily or secondarily liable in respect of any of the obligations
under any of the Loan Documents or any other instrument or document delivered or
executed pursuant thereto; and (iv) attaches the Note delivered to it under the
Loan Agreement and requests that the Borrower exchange such Note for a new Note
payable to each of the Assignor and the Assignee as follows:

 

Exhibit E - 1
 
 
 
 

Note Payable to the Order
of:                                                                Amount of
Note


____________________                                                                    ($_______________)


____________________                                                                    ($_______________)




 
III.
The Assignee (i) represents and warrants that it is legally authorized to enter
into this Assignment and Acceptance; (ii) confirms that it has received a copy
of the Loan Documents, together with copies of the most recent financial
statements delivered pursuant to the Loan Agreement and such other documents and
information as the Assignee has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance; (iii) agrees
that it will, independently and without reliance upon the Assignor, any other
Lender or the Agent and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents; (iv) confirms that it is an Eligible
Assignee; (v) appoints and authorizes the Agent to take such action as agent on
its behalf and to exercise such powers as are reasonably incidental thereto
pursuant to the terms of the Loan Documents; (vi) agrees that it will perform
all the obligations which by the terms of the Loan Documents are required to be
performed by the Assignee as a Lender in accordance with the terms of the Loan
Documents; and (vi) specifies as to its address for notices the office set forth
beneath its name on the signature page hereof.

 
IV.
The effective date for this Assignment and Acceptance shall be _______________
(the "Effective Date").  Following the execution of this Assignment and
Acceptance, it will be delivered to the Agent for acceptance and recording in
the Register by the Agent.  Upon such recordation, and prior to such assignment
being effective the Assignee shall pay the Agent (for the Agent's own account) a
registration fee in the sum of $3,500.00.

 
V.
Upon such acceptance and recording, from and after the Effective Date, (i) the
Assignee shall be a party to the Loan Agreement and, to the extent provided in
this Assignment and Acceptance, have the rights and obligations of a Lender
thereunder, and (ii) the Assignor shall, with respect to that portion of its
interest under the Loan Documents  assigned hereunder relinquish its future
rights and be released from its future obligations under the Loan Documents but
shall remain liable for all obligations which arose prior to such assignment.

 
VI.
Upon such acceptance and recording, from and after the Effective Date, the Agent
shall make all payments in respect of the rights and obligations assigned hereby
(including payments of principal, interest, fees and other amounts) to the
Assignee.  The Assignor and Assignee shall make all appropriate adjustments in
payments for periods prior to the Effective Date by the Agent or with respect to
the making of this assignment directly between themselves.

 

Exhibit E - 2
 
 
 
 

VII.
THIS ASSIGNMENT AND ACCEPTANCE IS INTENDED TO TAKE EFFECT AS A SEALED INSTRUMENT
TO BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
COMMONWEALTH OF MASSACHUSETTS.

 

Exhibit E - 3
 
 
 
 

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Assignment and Acceptance to be executed on its behalf by its
officer thereunto duly authorized, as of the date first above written.
 


“Assignor”




______________________________






By:___________________________
Name:
Title:






"Assignee"




______________________________






By:___________________________
Name:
Title:


 


 


 
Notice Address:                        ______________________________
______________________________
______________________________
Attn:_________________________
Telephone No.:
Telecopier No.:



Exhibit E - 4
 
 
 
 

EXHIBIT F
 
LENDER’S COMMITMENT AND PERCENTAGE


 
RBS Citizens, National Association
$35,000,000.00 - 46.6667%


Bank of America, N.A.
$25,000,000.00 - 33.3333%


Wachovia Bank, National Association
$15,000,000.00 - 20.00%


 

Exhibit F - 1
 
 
 
 

EXHIBIT H
 
UNENCUMBERED POOL PROPERTIES
 
 
Unencumbered Pool Property Name
 
Subsidiary name
 
Hillview Center
Milpitas, California
 
 
FSP Hillview Center Limited Partnership
 
Montague Business Center
 
 
FSP Montague Business Center Corp.
 
Greenwood Plaza
 
 
FSP Greenwood Plaza Corp.
 
380 Interlocken
 
 
FSP 380 Interlocken Corp.
 
390 Interlocken
 
 
FSP 390 Interlocken LLC
 
Blue Lagoon
 
 
FSP Blue Lagoon Drive LLC
 
Overton Park
 
 
FSP One Overton Park LLC
 
Northwest Point
 
 
FSP Northwest Point LLC
 
River Crossing
 
 
FSP River Crossing LLC
 
Bollman Place
 
 
FSP Bollman Place Limited Partnership
 
Southfield Centre
 
 
FSP Southfield Centre Limited Partnership
 
Forest Park
 
 
FSP Forest Park IV NC Limited Partnership
 
Park Seneca
 
 
FSP Park Seneca Limited Partnership
 
Addison Circle
 
 
FSP Addison Circle Limited Partnership
 
Park Ten Phase II
 
 
FSP Park Ten Phase II Limited Partnership
 
Collins Crossing
 
 
FSP Collins Crossing Limited Partnership


Exhibit H - 1
 
 
 
 



Eldridge Green
 
 
FSP Eldridge Green Limited Partnership
Liberty Plaza
 
 
FSP Liberty Plaza Limited Partnership
 
Park Ten
 
 
FSP Park Ten Limited Partnership
 
Willow Bend Office Center
 
 
FSP Willow Bend Office Center Limited Partnership
Innsbrook
 
 
FSP Innsbrook Corp.
 
East Baltimore Street
 
 
FSP East Baltimore Street LLC
 
 
Properties held directly by the FSP
 
 
Properties held directly by the FSP
 
Centennial Park
 
 
Centennial
 
Meadow Point
 
 
Meadow Point
 
Timberlake
 
 
Timberlake
 
Timberlake East
 
 
Timberlake East
 
Federal Way
 
 
Federal Way
 



 

Exhibit H - 2
 
 
 
 
